          Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 1 of 41



CHANDRAJIT L. BAJAJ

Professor of Computer Sciences,
Computational Applied Mathematics Chair in Visualization,
Director, Center for Computational Visualization,
Institute for Computational Engineering and Sciences
The University of Texas at Austin
ACES 2.324, 201 East 24th Street, Austin, TX 78712

Phone: (512) 471-8870                                        Fax: (512) 471-0982

Email: bajaj@cs.utexas.edu                   bajaj@ices.utexas.edu
Web: http://www.cs.utexas.edu/users/bajaj    http://www.ices.utexas.edu/CCV
======================================================================
PERSONAL
Born April 19, 1958
Married, 2 sons, 1 daughter
United States Citizen

EDUCATION
1980 B.TECH. (Electrical Engineering), Indian Institute of Technology, Delhi
1983 M.S. (Computer Science), Cornell University
1984 Ph.D. (Computer Science), Cornell University

PROFESSIONAL EXPERIENCE

•   Assistant Professor of Computer Sciences, Purdue University, 1984-89
•   Associate Professor of Computer Sciences, Purdue University, 1989-93
•   Visiting Associate Professor of Computer Sciences, Cornell University, 1990-91
•   Professor of Computer Sciences, Purdue University, 1993-97
•   Director of Image Analysis and Visualization Center, Purdue University, 1996-97
•   CAM (Comp. Appd. Math) Chair of Visualization, University of Texas at Austin, 1997- Present
•   Professor of Computer Sciences, University of Texas at Austin, 1997- Present
•   Director of Computational Visualization Center, University of Texas at Austin, 1997- Present

HONORS, AWARDS & MEMBERSHIP IN PROFESSIONAL SOCIETIES

•   National Science Talent Scholarship, 1975. Dean's Honor Roll, IIT Delhi, 1975-1980
•   Scholastic Merit Award, (B. Tech. DGPA of 10.00/10.00)
•   Member of National Science Foundation (NSF) Panels on Advanced Computational Research, Geometric,
    Symbolic and Numeric Computing, Major Research Instrumentation, 1990 – 2006
•   Frame Technology Excellence in Publishing Award, 1993
•   Purdue University, Provost’s Research Center Initiation Award, 1994
•   Association of Computing Machinery, Student Chapter, Appreciation Certificate 2001
•   Member of National Institute of Health, Special Emphasis Study Sections, 2001, 2004
•   Association of Computing Machinery, Recognition of Service Award, 2002
•   University of Texas, Faculty Research Award 2004, Dean Research Assignment Award 2004
•   Member of the Austrian Science Foundation (FWF), Scientific Evaluation Committee 2005 - Present
•   Best paper award at Computer Aided Design (CAD) 2006
•   Invited Jacques Morgenstern Colloquium INRIA- Sophia Antipolis, France, 2006, William Mong Distinguished
    Colloquium, Hong Kong University, 2012, Barrs Distinguished Colloquium, U of Florida, 2013
•   Elected Member of Sigma Xi and Upsilon Pi Epsilon Honor Societies. Member of Association of Computing
    Machinery (ACM), Institute of Electrical and Electronic Engineers (IEEE), Biophysical Society, Society of
    Industrial and Applied Mathematics (SIAM), American Association for Advancement of Sciences (AAAS).



                                                                                                           1
          Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 2 of 41




•   Panel Member of the National Academy of Sciences, Vietnam Education Foundation, 2006, 2007
•   Member of the NSF-CISE Board of Visitors, 2004, ETH Zurich, CS Dept Evaluation Committee (2004), INRIA
    Evaluation Committee 2007
•   Chair Search Committee, King Abdullah University of Science and Technology (KAUST) Center Director 2008
•   Member of Consolider Scientific Committee of the Spanish Ministerio de Ciencia e Innovacion, 2008, 2009
•   Member of the NIH-NCRR National Biomedical Computation Resource Advisory Committee, 2006 – Present
•   Member of Mol. Structure Function (MSFD), Study Section, National Institute of Health, 2008 – 2010
•   Chairperson of Mol. Structure Function (MSFD) Study Section, National Institute of Health, 2011 – 2014
•   The 2010 Visions of Computing Lecture Series, UT-CS Austin, November 2010
•   University of Texas-ICES-Moncrief Grand Challenge Faculty Research Award, 2009, 2012, 2016
•   Fellow of the University of Texas Institute for Cellular and Molecular Biology (ICMB) 2009
•   Fellow of The American Association for the Advancement of Science (AAAS), 2008 –, Association for
    Computing Machinery (ACM), 2009- , 2010-, Institute of Electrical and Electronic Engineers (IEEE), 2013 –;
    Fellow of the Society of Industrial and Applied Mathematics (SIAM) Aug, 2016 –
•   Best Paper Award at ACM Symposium on Solid and Physical Modeling, 2010, Haifa, Israel
•   Program Co-Chair, SIAM/ACM Geometric and Physical Modeling Conference, Orlando, Florida – 2011
•   Conference Co-Chair of Pacific Graphics 2016, Okinawa Institute of Science and Technology (OIST), Naha,
    Okinawa, Japan, October 2016
•   Keynote Addresses at SIAM Computational Science (2000), Pacific Computer Graphics (2002), Volume Graphics
    (2004), EuroGraphics (2004), Computational Algebra (2004), Cyberworlds (2005), Institute of Mathematics and
    its Applications –IMA (2007), HSEMB Conference (2007), CAD Conference (2009), Physics/Biology Interface
    (2009), CompImage (2010), ACM Solid Physical Modeling (2010), Symposium on Geometry Processing (2011),
    IEEE Pacific Vis (2012), Intl Conf. On Contemporary Computing (2012), Advances in Comp. Mechanics, (2013),
    22nd Meshing Roundtable (2013), NSF CyberBridges Workshop (2013), MBI-OSU Large Data Visualization
    Workshop (2014), Banff EM Workshop (BIRS) (2014), ,Computer Methods in Biomechanics and Biomedical
    Engineering, Imaging and Visualization, CMBBE (2015), Innovative Modelling Techniques for Predictive
    Medicine (2015), ”Statistical Bio-Modeling for Predictive Medicine”, UT Austin/Portugal CoLab-Advanced
    Computing research, Innovative Modeling Techniques for Predictive Medicine Workshop, 2015, IST, Lisbon,
    Portugal, Workshop on Mathematical Modeling and Analysis of Protein Cages, OIST, Jan 16, 2016, ChinaGraph,
    November 9-11, 2018, Guangzhou, China, International Conference on Machine Learning and Data Science
    (ICML & DS 2018), December 21-22, 2018, Hyderbad, India
•   Invited Presentations at BIRS, Dagstuhl, Oberwolfach
•   Collaborative Teaching Grant Award (Dr. D. Briscoe) for BIO-(In)formatic Architecture Modeling in Architectural
    Design (ARC350R/ARC386M/CS378, Spring 2016, Funded by Learning Sciences, Provost Teaching Fellows.
•   Member of BIMOS Scientific Advisory Board, Berlin Germany 2015 -
•   Pioneer Award on Solid Modeling from Solid Modeling Association, July, 2016
•   Distinguished Alumni Award, Indian Institute of Technology, Delhi, Aug, 2016
•   Moncrief Grand Challenge Faculty Award, Institute for Computational Engineering and Sciences, 2014, 2016
•   Member of Scientific Advisory board, Indian Institute of Technology, Delhi, 2018

RESEARCH ACTIVITIES

My current research is focused on the algorithmic and computational mathematics underpinnings of imaging and
geometry data Sciences, machine learning, bio-informatics and visualization with applications stemming from bio-
medical engineering, physical and chemical sciences and bio-inspired architecture. My commitment to the field of
computational and predictive medicine is evidenced by my research focus this past decade. I design and implement
scalable machine learning and big data solutions for : (a) forward and inverse problems using microscopy,
spectroscopy, multi-modal biomedical imaging; (b) reconstructing and exploiting spatially realistic and multi-physics
phenomenological models from molecular to neuronal form and function (c) development of reinforcement learning
approaches based on spatio-spectral-temporal data analysis and interrogative visualization for counterfactual inference
and actionable intelligence. Additionally, I have courtesy appointments and supervise M.S and Ph.D. students from
several UT departments, including, biomedical and electrical engineering, computational biology, and mathematics. I
currently serve on the editorial boards for the International Journal of Computational Geometry and Applications, and
the ACM Computing Surveys.



                                                                                                                     2
            Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 3 of 41



The following is a link to my Google scholar publications page:

http://scholar.google.com/citations?user=gyL3CZ0AAAAJ"&user=gyL3CZ0AAAAJ


JOURNAL PUBLICATIONS

1.    C. Bajaj (1985). “Geometric Optimization and the Polynomial Hierarchy”, Lecture Notes in Computer Science,
      176-195.
2.    C. Bajaj (1986). "Proving Geometric Algorithm Non-Solvability: An Application of Factoring Polynomials",
      Journal of Symbolic Computation, 2(1):99-102
3.    S. Abhyankar, C. Bajaj (1987). "Automatic Parameterization of Rational Curves and Surfaces I: Conics and
      Conicoids", Computer Aided Design, 19(1):11-14
4.    S. Abhyankar, C. Bajaj (1987). "Automatic Parameterization of Rational Curves and Surfaces II: Cubics and
      Cubicoids", Computer Aided Design, 19(9):499-502
5.    M. Atallah, C. Bajaj (1987). "Efficient Algorithms for Common Transversals", Information Processing Letters,
      25(2):87-91
6.    C. Bajaj (1987). "Geometric Optimization and the Polynomial Hierarchy", Theoretical Computer Science,
      54(1):87-102
7.    S. Abhyankar, C. Bajaj (1988). "Automatic Parameterization of Rational Curves and Surfaces III: Algebraic Plane
      Curves", Computer Aided Geometric Design, 5(4):309-321
8.    M. Wu, C. Bajaj, C. Liu (1988). "Face Area Evaluation Algorithm for Solids", Computer Aided Design, 20(2):75-
      82
9.    C. Bajaj, T. Moh (1988). "Generalized Unfoldings for Shortest Paths in Euclidean 3-Space", International Journal
      of Robotics Research, 7(1):71-76
10.   C. Bajaj, M. Kim (1988). "Generation of Configuration Space Obstacles: The Case of Moving Spheres", IEEE
      Journal of Robotics and Automation, 4(1):94-99
11.   C. Bajaj (1988). "The Algebraic Degree of Geometric Optimization Problems", Discrete and Computational
      Geometry, 3(1):177-191
12.   C. Bajaj, C. Hoffmann, R. Lynch, J. Hopcroft (1988). "Tracing Surface Intersections", Computer Aided Geometric
      Design, 5(4):285-307
13.   S. Abhyankar, C. Bajaj (1989). "Automatic Parameterization of Rational Curves and Surfaces IV: Algebraic Space
      Curves", ACM Transactions on Graphics, 8(4):325-334
14.   C. Bajaj, M. Kim (1989). "Generation of Configuration Space Obstacles: The Case of Moving Algebraic Curves",
      Algorithmica, 4(1):157-172
15.   C. Bajaj, M. Li (1989). "Geometric Optimization and D^P -Completeness", Discrete and Computational Geometry,
      4(1):3-13. Abstract appears in Zentralblatt fur Mathematik.
16.   C. Bajaj (1990). “Rational Hypersurface Display”, Computer Graphics, 24(2), 117-127
17.   C. Bajaj, M. Kim (1990). "Convex Hulls of Objects bounded by Algebraic Curves", Algorithmica, 6(1):533-553
18.   C. Bajaj, M. Kim (1990). "Generation of Configuration Space Obstacles: The Case of Moving Algebraic Surfaces",
      International Journal of Robotics Research, 9(1):92-112
19.   C. Bajaj, T. Dey (1990). "Polygon Nesting and Robustness", Information Processing Letters, 35(1):23-32
20.   C. Bajaj, T. Dey (1990). “Robust Computations of Polygon Nesting”, International Workshop on Discrete
      Algorithms and Complexity, 33-40
21.   J. Johnstone, C. Bajaj (1990). "Sorting Points along an Algebraic Curve", Siam Journal on Computing, 19(5):925-
      967
22.   C. Bajaj, I. Ihm (1992). "Algebraic Surface Design with Hermite Interpolation", ACM Transactions on Graphics,
      11(1):61-91
23.   C. Bajaj, T. Dey (1992). "Convex Decomposition of Polyhedra and Robustness", Siam Journal on Computing,
      21(2):339-364
24.   T. Dey, K. Sugihara, C. Bajaj (1992). "Delaunay Triangulations in Three Dimensions with Finite Precision
      Arithmetic", Computer Aided Geometric Design, 9(6):457-470
25.   T. Dey, C. Bajaj, K. Sugihara (1991). "On Good Triangulations in Three Dimensions", International Journal of
      Computational Geometry and Applications, 2(1):75-95
26.   C. Bajaj, I. Ihm (1992). "Smoothing Polyhedra using Implicit Algebraic Splines", Computer Graphics, 26(2):79-88.



                                                                                                                    3
          Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 4 of 41



27. C. Bajaj, J. Canny, T. Garrity, J. Warren (1993). "Factoring Rational Polynomials over the Complexes", Siam
    Journal on Computing, 22(2):318-331
28. C. Bajaj, I. Ihm, J. Warren (1993). "Higher-Order Interpolation and Least-Squares Approximation Using Implicit
    Algebraic Surfaces", ACM Transactions on Graphics, 12(4):327-347
29. V. Anupam, C. Bajaj, D. Schikore, M. Schikore (1994). "Distributed and Collaborative Visualization", IEEE
    Computer, 27(7)37-43
30. C. Bajaj, G. Xu (1994). "NURBS Approximation of Surface/Surface Intersection Curves", Advances in
    Computational Mathematics, 2(1):1-21
31. V. Anupam, C. Bajaj (1994). "SHASTRA - An Architecture for Development of Collaborative Applications",
    International Journal of Intelligent and Cooperative Information Systems, 3(2):155-166
32. V. Anupam, C. Bajaj (1994). "SHASTRA: Multimedia Collaborative Design Environment", IEEE Multimedia,
    1(2):39-49
33. C. Bajaj, F. Bernardini, G. Xu (1995). "Automatic Reconstruction of Surfaces and Scalar Fields from 3D Scans",
    Computer Graphics, ACM SIGGRAPH 1995 pp 109-118
34. C. Bajaj, A. Royappa (1995). "Finite Representations of Real Parametric Curves and Surfaces", International
    Journal of Computational Geometry and Applications, 5(3):313-326
35. C. Bajaj, J. Chen, G. Xu (1995). "Modeling with Cubic A-patches", ACM Transactions on Graphics, 14(2):103-
    133
36. C. Bajaj, E. Coyle, K. Lin (1996). "Arbitrary Topology Shape Reconstruction from Planar Cross Sections",
    Graphical Models and Image Processing, 58(6):524-543
37. C. Bajaj, G. Xu (1997). "Piecewise Rational Approximation of Real Algebraic Curves", Journal of Computational
    Mathematics, vol. 15(1):55-71
38. C. Bajaj, F. Bernardini, G. Xu (1997). "Reconstructing Surfaces and Functions on Surfaces from Unorganized
    Three-Dimensional Data", Algorithmica, 19(1):243-261
39. C. Bajaj, G. Xu (1997). "Spline Approximations of Real Algebraic Surfaces", Journal of Symbolic Computation,
    Special Isssue on Parametric Algebraic Curves and Applications, 23(23):315-333
40. C. Bajaj, R. Holt, A. Netravali (1998). "Rational Parameterizations of Nonsingular Real Cubic Surfaces", ACM
    Transactions on Graphics, 17(1):1-31
41. E. Sacks, C. Bajaj (1998). "Sliced Configuration Spaces for Curved Planar Bodies", International Journal Of
    Robotics Research, 17(6):639-651
42. C. Bajaj, D. Schikore (1998). "Topology Preserving Data Simplification with Error Bounds", Journal on
    Computers and Graphics, 22(1):3-12
43. L. Moriarty, B. Duerstock, C. Bajaj, K. Lin, R. Borgens (1998). "Two and Three Dimensional Computer Graphics
    Evaluation of the Subacute Spinal Cord Injury", Journal of Neurological Sciences, 155(2):121-137
    http://tinyurl.com/PMID9562256, PMID: 9562256, PMC Journal in Process
44. C. Bajaj, C. Baldazzi, S. Cutchin, A. Paoluzzi, V. Pascucci, M. Vicentino (1999). "A programming approach for
    complex animations. Part I. Methodology", Computer Aided Design, 31(11):695-710
45. C. Bajaj, G. Xu (1999). "A-Splines: Local Interpolation and Approximation Using Gk- Continuous Piecewise Real
    Algebraic Curves", Computer Aided Geometric Design, 16(6):557-578
46. F. Bernardini, C. Bajaj, J. Chen, D. Schikore (1999). "Automatic Reconstruction of 3D CAD Models from Digital
    Scans", International Journal on Computational Geometry and Applications, 9(4-5):327-369
47. C. Bajaj, J. Chen, R. Holt, A. Netravali (1999). "Energy Formulations of A-Splines", Computer Aided Geometric
    Design, 16(1):39-59
48. C. Bajaj, V. Pascucci, G. Zhuang (2002). "Single Resolution Compression of Arbitrary Triangular Meshes with
    Properties", Computational Geometry: Theory and Applications, 14(1-3):167-186
49. C. Bajaj, E. Coyle, K. Lin (1999). "Tetrahedral Meshes from Planar Cross Sections", Computer Methods in
    Applied Mechanics and Engineering, 179(1-2):31-52
50. B. Duerstock, C. Bajaj, V. Pascucci, D. Schikore. K. Lin, R. Borgens (2000). "Advances in three-dimensional
    reconstruction of the experimental spinal cord injury", Computerized Medical Imaging and Graphics, 24(6):389-
    406, http://tinyurl.com/PMID11008186, PMID: 11008186, PMC Journal in Process
51. C. Bajaj, I. Ihm, S. Park (2000). "Compression-Based 3D Texture Mapping for Real-Time Rendering", Graphical
    Models, 62(6):391-410
52. C. Bajaj, A. Royappa (2000). "Parameterization in Finite Precision", Algorithmica, 27(1):100-114
53. G. Xu, C. Bajaj, W. Xue (2000). "Regular algebraic curve segments (I)-Definitions and characteristics", Computer
    Aided Geometric Design, 17(6):485-501




                                                                                                                  4
          Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 5 of 41



54. G. Xu, C. Bajaj, C. Chu (2000). "Regular Algebraic Curve Segments (II) - Interpolation and Approximation",
    Computer Aided Geometric Design, 17(6):503-519
55. C. Bajaj, I. Ihm, S. Park (2001). “3D RGB Image Compression for Interactive Applications”, ACM Transactions
    on Graphics, 20(1):10-38
56. G. Xu, H. Huang, C. Bajaj (2001). "C1 Modeling with A-patches from Rational Trivariate Functions", Computer
    Aided Geometric Design, 18(3):221-243
57. C. Bajaj, G. Xu (2001). "Regular Algebraic Curve Segments (III) - Applications in Interactive Design and Data
    Fitting", Computer Aided Geometric Design, 18(3):149-173
58. H. Pfister, B. Lorenson, C. Bajaj, G. Kindlmann, W. Schroeder, L. Avila, K. Raghu, R. Machiraju, J. Lee (2002).
    "The Transfer Function Bake-off", IEEE Computer Graphics and Applications, 21(3):16-22
59. C. Bajaj, S. Schaefer, J. Warren, G. Xu (2002). "A Subdivision Scheme for Hexahedral Meshes", The Visual
    Computer, 18(5):343-356
60. G. Xu, C. Bajaj, S. Evans (2002). "C1 Modeling with Hybrid Multiple-sided A-patches", Special issue on Surface
    and Volume Reconstructions in the International Journal of Foundations of Computer Science, 13(2):261-284
61. C. Bajaj, G. Xu, R. Holt, A. Netravali (2002). "Hierarchical Multiresolution Reconstruction of Shell Surfaces",
    Computer Aided Geometric Design, 19(2):89-112
62. B. Duerstock, C. Bajaj, R. Borgens (2003). "A Comparative Study of the Quantitative Accuracy of Three-
    Dimensional Reconstructions of Spinal Cord from Serial Histological Sections", Journal of Microscopy,
    210(2):138-148, http://tinyurl.com/PMID12753096, PMID: 12753096, PMC Journal In Process
63. W. Blanke, C. Bajaj (2003). "Active Visualization in a Multidisplay Immersive Environment", Computers &
    Graphics, 27(5):681-691
64. C. Bajaj, G. Xu (2003). "Anisotropic Diffusion of Surfaces and Functions on Surfaces", ACM Transactions on
    Graphics, 22(1):4-32
65. W. Jiang, M. Baker, Q. Wu, C. Bajaj, W. Chiu (2003). "Applications of Bilateral Denoising Filter in Biological
    Electron Microscopy", Journal of Structural Biology, 144(1-2):132-143, doi:10.1016/j.jsb.2003.09.028,
    http://tinyurl.com/PMID14643214, PMID: 14643214, PMC Journal In Process
66. G. Xu, C. Bajaj (2003). "Curvature Computations of 2-manifolds in R^k", Journal of Computational Mathematics,
    21(5):681-688
67. C. Bajaj, V. Pascucci, A. Shamir, R. Holt, A. Netravali (2003). "Dynamic Maintenance and Visualization of
    Molecular Surfaces", Discrete Applied Mathematics, 127(1):23-51 doi: 10.1016/S0166-218X(02)00283-4.
68. C. Bajaj, A. Netravali (2003). "NURBS Approximation of A-splines and A-patches", International Journal of
    Computational Geometry and Applications, 13(5):359-390
69. C. Bajaj, Z. Yu, M. Auer (2003). "Volumetric Feature Extraction and Visualization of Tomographic Molecular
    Imaging",       Journal    of     Structural      Biology,  144(1-2):132-143,      doi:10.1016/j.jsb.2003.09.037,
    http://tinyurl.com/PMID14643216, PMID: 14643216, PMC Journal In Process
70. C. Bajaj, G. Xu (2004). “Adaptive Surfaces Fairing by Geometric Diffusion”, Geometric Modeling: Techniques,
    Applications, Systems and Tools, 2004, M. Sarfraz(ed), Kluwer Academic Publishers,ISBN: 1-4020-1817-7, 31-49,
    doi: 10.1109/IV.2001.942137
71. Y. Zhu, B. Carragher, R. Glaeser, D. Fellmann, C. Bajaj, M. Bern, F. Mouche, F. Haas, R. Hall, D. Kriegman, et al
    (2004). "Automatic Particle Selection: Results of a Comparative Study, Journal of Structural Biology, 145(1-2):3-
    14, doi: 10.1016/j.jsb.2003.09.033, http://tinyurl.com/PMID15065668, PMID: 15065668, PMC Journal In Process
72. Y. Song, Y. Zhang, C. Bajaj, N. Baker (2004). "Continuum Diffusion Reaction Rate Calculations of Wild-Type
    and Mutant Mouse Acetylcholinesterase: Adaptive Finite Element Analysis", Biophysical Journal, 87(3):1558-
    1566, doi: 10.1529/biophysj.104.041517, http://tinyurl.com/PMC1304562, PMCID: PMC1304562
73. Z. Yu, C. Bajaj (2004). "Detecting Circular and Rectangular Particles Based on Geometric Feature Detection in
    Electron Micrographs", Journal of Structural Biology, 145(1-2):168-180, doi: 10.1016/j.jsb.2003.10.027,
    http://tinyurl.com/PMID15065684, PMID: 15065684, PMC Journal In Process
74. Y. Song, Y. Zhang, T. Shen, C. Bajaj, J. McCammon, N. Baker (2004). "Finite Element Solution of the Steady-
    State Smoluchowski Equation for Rate Constant Calculations", Biophysical Journal, 86(4):2017-2029, doi:
    10.1529/biophysj.106.102533, http://tinyurl.com/PMC1304055, PMCID: PMC1304055
75. C. Bajaj, I. Ihm, J. Min, J. Oh (2004). "SIMD Optimization of Linear Expressions for Programmable Graphics
    Hardware", Computer Graphics Forum, 23(4):697-714, doi: 10.1111/j.1467-8659.2004.00803.x,
    http://tinyurl.com/PMC2782869, PMCID: PMC2782869.
76. C. Bajaj, B. Sohn, V. Siddavanahalli (2004). "Volumetric Video Compression and Interactive Playback",
    Computer Vision and Image Understanding, special issue on "Model-based and Image-based 3D Scene




                                                                                                                   5
            Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 6 of 41



      Representation for Interactive Visualization", 96(3):435-452, http://tinyurl.com/PMC2805201a, PMCID:
      PMC2805201
77.   Y. Zhang, C. Bajaj, B. Sohn (2005). "3D Finite Element Meshing from Imaging Data", Computer Methods in
      Applied Mechanics and Engineering (CMAME) on Unstructured Mesh Generation, 194(48-49):5083-5106,
      doi:10.1016/j.cma.2004.11.026, http://tinyurl.com/PMC2748876, PMCID: PMC2748876
78.   C. Bajaj (2005). "A Laguerre Voronoi Based Scheme for Meshing Particle Systems", Japan Journal of Industrial
      and Applied Mathematics, (JJIAM), 22(2):167-177, doi: 10.1.1.73.9956, http://tinyurl.com/PMC2865151a ,
      PMC2865151
79.   Z. Yu, C. Bajaj (2005). "Automatic Ultrastructure Segmentation of Reconstructed CryoEM Maps of Icosahedral
      Viruses", IEEE Transactions on Image Processing: Special Issue on Molecular and Cellular Bioimaging, 14(9):
      1324-37, doi: 10.1109/TIP.2005.852770, http://tinyurl.com/PMID16190468, PMID16190468, PMC Journal in
      Process
80.   C. Bajaj, J. Castrillon-Candas, V. Siddavanahalli, Z. Xu (2005). "Compressed Representations of Macromolecular
      Structures        and     Properties",       Structure,     13(3):463-471,        doi:10.1016/j.str.2005.02.004     ,
      http://tinyurl.com/PMID15766547, PMID15766547, PMC Journal in Process
81.   Y. Zhang, G. Xu, C. Bajaj (2005). “Surface Smoothing and Quality Improvement of Quadrilateral/Hexahedral
      Meshes with Geometric Flow”, Comm. in Numerical Methods in Engineering, 24, doi:10.1002/cnm.1067, PMCID:
      PMC2761001
82.   D. Zhang, J. Suen, Y. Zhang, Y. Song, Z. Radic, P. Taylor, M. Holst, C. Bajaj, N. Baker, J. McCammon (2005).
      "Tetrameric Mouse Acetylcholinesterase: Continuum Diffusion Rate Calculations by Solving the Steady-State
      Smoluchowski Equation Using Finite Element Methods", Biophys. J. 88(3):1659-1665, doi:
      10.1529/biophysj.104.053850, http://tinyurl.com/PMC1305222, PMCID: PMC1305222
83.   Y. Zhang, C. Bajaj (2006). "Adaptive and Quality Quadrilateral/Hexahedral Meshing from Volumetric Data",
      Computer Methods in Applied Mechanics and Engineering, 195(9-12):942-960, doi:10.1016/j.cma.2005.02.016,
      http://tinyurl.com/PMC2740490, PMCID: PMC2740490
84.   X. Zhang, C. Bajaj, B. Kwon, T. Dolinsky, J. Nielsen, N. Baker (2006). "Application of New Multiresolution
      Methods for the Comparison of Biomolecular Electrostatic Properties in the Absence of Structural Similarity",
      Multiscale Modeling and Simulation, 5(4):1196-1213, doi: 10.1137/050647670, http://tinyurl.com/PMC2561295,
      PMCID: PMC2561295
85.   M. Baker, Z. Yu, W. Chiu, C. Bajaj (2006). "Automated Segmentation of Molecular Subunits in Electron
      Cryomicroscopy Density Maps", Journal of Structural Biology, 156(3):432-441, doi: 10.1016/j.jsb.2006.05.013,
      http://tinyurl.com/PMID16908194, PMID: 16908194, PMC Journal in Process
86.   G. Xu, Q. Pan, C. Bajaj (2006). "Discrete Surface Modeling Using Partial Differential Equations", Computer Aided
      Geometric Design, 23(2):125-145, doi:10.1016/j.cagd.2005.05.004, http://tinyurl.com/PMC2760856, PMCID:
      PMC2760856
87.   W. Liu, Y. Liu, D. Farrell, L. Zhang, X. Wang, Y. Fukui, N. Patankar, C. Bajaj, Y. Zhang, J. Lee, J. Hong, X.
      Chen, H. Hsu (2006). “Immersed Finite Element Method and Its Applications to Biological Systems”, Computer
      Methods        In     Applied      Mechanics        and     Engineering       (CMAME),        195(13-16):1722-1749,
      doi:10.1016/j.cma.2005.05.049, http://tinyurl.com/PMC2830735, PMCID: PMC2830735
88.   C. Bajaj, A. Paoluzzi, G. Scorzelli (2006). "Progressive Conversion from B-rep to BSP for Streaming Geometric
      Modeling", Computer-Aided Design and Applications, 3(5):577-586,                           PMCID: PMC3077047,
      http://tinyurl.com/PMC3077047
89.   Y. Zhang, G. Xu, C. Bajaj (2006). "Quality Meshing of Implicit Solvation Models of Biomolecular Structures",
      The special issue of Computer Aided Geometric Design (CAGD) on Applications of Geometric Modeling in the
      Life Sciences, 23(6):510-530, doi: 10.1016/j.cagd.2006.01.008, http://tinyurl.com/PMC2756697, PMCID:
      PMC2756697
90.   B. Sohn, C. Bajaj (2006). "Time-Varying Contour Topology", IEEE Transactions on Visualization and Computer
      Graphics (TVCG), 12(1):14-25, doi: 10.1109/TVCG.2006.16, http://tinyurl.com/PMC2703823, PMCID:
      PMC2703823.
91.   C. M. Shepherd, I. A. Borelli, G. Lander, P. Natarajan, V. Siddavanahalli, C. Bajaj, J. E. Johnson, C. L. Brooks, III,
      V. S. Reddy (2006). "VIPERdb: a relational database for structural virology", Nucleic Acids Res. 34(1):D386,
      http://tinyurl.com/PMC134735, PMCID: PMC1347395.
92.   J. T. Oden, K. R. Diller, C. Bajaj, J. C. Browne, J. Hazle, I. Babuska, J. Bass, L. Demkowicz, Y. Feng, D. Fuentes,
      S. Prudhomme, M. N. Rylander, R. J. Stafford, Y. Zhang (2006). “Development of a Computational Paradigm for
      Laser      Treatment     of   Cancer”,       Lecture    Notes     in    Computer       Science,     3993:    530-537,
      http://dx.doi.org/10.1007/11758532_70, PMCID: PMC2676779.


                                                                                                                          6
          Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 7 of 41



93. S. Park, C. Bajaj (2007). "Feature Selection of 3D Volume Data through Multi-Dimensional Transfer Functions",
     Pattern Recognition Letters, 28(3):367-374, doi: 10.1016/j.patrec.2006.04.008, http://tinyurl.com/PMC2743423,
     PMCID: PMC2743423.
94. Z. Yu, C. Bajaj (2008). “Computational Approaches for Automatic Structural Analysis of Large Bio-molecular
     Complexes”, IEEE/ACM Transactions on Computational Biology and Bioinformatics, 5(4):568-582,
     http://tinyurl.com/PMID18989044, PMID: 18989044, PMC Journal in Process
95. Y. Cheng, J. Suen, D. Zhang, S. Bond, Y. Zhang, Y. Song, N. Baker, M. Holst, C. Bajaj, J. McCammon (2007).
     “Finite Element Analysis of the Time-Dependent Smoluchowski Equation for Acetylcholinesterase Reaction Rate
     Calculations”,       Biophysical       Journal,        92:      3397-3406,       doi:10.1529/biophysj.106.102533,
     http://tinyurl.com/PMC1853150, PMCID: PMC1853150.
96. Y. Zhang, Y. Bazilevs, S. Goswami, C. Bajaj, T. Hughes (2007). “Patient-Specific Vascular NURBS
     Modeling for Isogeometric Analysis of Blood Flow”, Computer Methods in Applied Mechanics and
     Engineering         (CMAME),         196(29-30):2943-2959,         doi:       10.1007/978-3-540-34958-7,
     http://tinyurl.com/PMC2839408, PMCID: PMC2839408.
97. J. Oden, K. Diller, C. Bajaj, J. Browne, J. Hazle, I. Babuska, J. Bass, L. Demkowicz, A. Elliott, Y. Feng,
     D. Fuentes, S. Prudhomme, M. Rylander, R. Stafford, Y. Zhang (2007). “Dynamic Data-Driven Finite
     Element Models for Laser Treatment of Cancer”, Journal of Numerical Methods for Partial Differential
     Equations, 23 (4) 901-922, doi: 10.1002/num.20251, PMCID: PMC2850081.
98. Y. Zhang, C. Bajaj, G. Xu (2007). "Surface Smoothing and Quality Improvement of Quadrilateral/Hexahedral
     Meshes using Geometric Flow", Comm. in Numerical Methods in Engineering, 25(1):1-18, DOI:
     10.1002/cnm.1067, http://tinyurl.com/PMC2761001, PMCID: PMC2761001.
99. C. Bajaj, G. Xu, Q. Zhang (2007). “Smooth Surface Constructions via a Higher Order Level Set Method”,
     Computer Aided Design and Computer Graphics, 23(6): 1026-1036.
100. C. Bajaj, A. Paoluzzi, S. Portuesi, N. Lei, W. Zhao (2008). “Boolean Set Operations with Prism Algebraic
     Patches”, Computer-Aided Design and Applications, 5(5):730-742, PMCID: PMC3080140.
101. C. Bajaj, A. DiCarlo, A. Paoluzzi (2008). “Proto-Plasm: Parallel Language for Adaptive and Scalable Modeling of
     Biosystems”, Philosophical Transactions of the Royal Society A, 13;366(1878):3045-65, PMCID: PMC3342764.
102. M. Auer, A. Koster, U. Ziese, C. Bajaj, N. Volkmann, D-N. Wang, J. Hudspeth (2008). “Three-Dimensional
     Architecture of Hair-Bundle Linkages Revealed by Electron-Microscopic Tomography”, Journal of the
     Association for Research in Otolaryngology, 9(2):215-24, PMCID: PMC2504599.
103. L. Liu, C. Bajaj, J.O. Deasy, D.A. Low, T. Ju (2008). “Surface Reconstruction From Non-parallel Curve
     Networks”, Computer Graphics Forum, 27(2):155-163, , http://dx.doi.org/10.1111/j.1467-8659.2008.01112.x.,
     (PMCID: PMC2733791)
104. C. Bajaj, G. Xu, Q. Zhang (2008). “Bio-Molecule Surfaces Construction Via a Higher-Order Level Set Method”,
     Journal of Computational Science and Technology, 23(6): 1026-1036, PMCID: PMC2873780.
105. Z. Yu, C. Bajaj, M. Hoshijima, M. Holst, T. Hayashi, M. Ellisman, J. McCammon (2008). “Three-Dimensional
     Geometric Modeling of Membrane-bound Organelles in Ventricular Myocytes: Bridging the Gap between
     Microscopic Imaging and Mathematical Simulation”, Journal of Structural Biology, 164(3):304-13, 2008,
     doi:10.1016/j.jsb.2008.09.004, PMCID: PMC2790379.
106. X. Zhang, C. Bajaj (2009). “Scalable Isosurface Visualization of Massive Datasets on Commodity off-the-shelf
     Clusters”,        Journal       of      Parallel         and      Distributed       Computing,        69(1):39-53,
     http://dx.doi.org/10.1016/j.jpdc.2008.07.006, http://tinyurl.com/PMC2743442, PMCID: PMC2743442
107. C. Bajaj, G. Xu, Q. Zhang (2009). “A Fast Variational Method for the Construction of Smooth Molecular
     Surfaces”, Computer Methods in Applied Mechanics and Engineering, 198(21-26):1684-1690, Special Issue in
     Honor of Professor J. T. Oden’s 70th Birthday, http://dx.doi.org/10.1016/j.cma.2008.12.042,
     http://tinyurl.com/PMC2755577, PMCID: PMC2755577.
108. Z. Yu, M. Hoshijima, M. Holst, T. Haysashi, C. Bajaj, M. Ellisman, J.A. McCammon (2008). “Three-Dimensional
     Geometric Modeling of Membrane-Bound Organelles in Ventricular Myocytes: Bridging the Gap Between
     Microscopic Imaging and Mathematical Simulation”, Journal of Structural Biology, 164(3):304-13,
     http://tinyurl.com/PMC2790379, PMCID: PMC2790379
109. X. Yan, Z. Yu, P. Zhang, A. Batistti, P. Chipman, C. Bajaj, M. Bergoin, M. Rossman, T. Baker (2009). “The
      Capsid Proteins of a Large, Icosahedral dsDNA Virus”, Journal of Molecular Biology, 385(4):1287-1299,
      http://dx.doi.org/10.1016/j.jmb.42008.11.002, http://tinyurl.com/PMID19027752, PMC2911444
110. Y. Zhang, T.J.R. Hughes, C. Bajaj (2010). “An Automatic 3D Mesh Generation Method for Domains with
      Multiple Materials”, Computer Methods in Applied Mechanics and Engineering (CMAME), 199(5-8): 405-415,
      http://tinyurl.com/PMC2805160, PMCID: PMC2805160.


                                                                                                                     7
          Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 8 of 41



111. C. Bajaj, W. Zhao (2010). “Fast Molecular Solvation Energetics and Force Computation”, SIAM Journal on
     Scientific Computing, 31(6): 4524-4552, http://tinyurl.com/PMC2830669, PMCID: PMC2830669
112. Q. Zhang, C. Bajaj (2010). “Cryo-Electron Microscopy Data Denoising Based on the Generalized Digitized Total
     Variation Method”, Far East Journal of Applied Mathematics, 45(2):83-99, http://tinyurl.com/PMC3106423,
     PMCID: PMC3106423.
113. C. Bajaj, R. Chowdhury, V. Siddahanavalli (2011). “F2Dock: Fast Fourier Protein-Protein Docking”, IEEE/ACM
     Transactions on Computational Biology and Bioinformatics, 8(1):45-58, http://tinyurl.com/NIHMSID153460,
     NIHMSID153460, doi: 10.1109/TCBB.2009.57, January – February 2011. PMCID: PMC3058388.
114. W. Zhao, G. Xu, C. Bajaj (2011). “An Algebraic Spline Model of Molecular Surfaces for Energetic
     Computations”, IEEE/ACM Transactions on Computational Biology and Bioinformatics, 8(6);1458-1467,
     http://dx.doi.org/10.1145/1236246.1236288, NIHMSID153456, http://tinyurl.com/clzwrs6, November –
     December 2011. PMCID: PMC3153597.
115. G. Xu, C. Bajaj (2011). “Regularization of B-Spline Objects”, Computer Aided Geometric Design, 258(1):38-49,
     doi: 10.1016/j.cagd.2010.039008, http://tinyurl.com/PMC3016058, January 2011. PMCID: PMC3016058.
116. C. Bajaj, R.A. Chowdhury, M. Rasheed (2011). “A Dynamic Data Structure for Flexible Molecular Maintenance
     and Informatics”, Bioinformatics, 27(1):55-62; doi: 10.1093/bioinformatics/btq627, January 2011. (PMCID:
     PMC3008647)
117. G. Xu, M. Li, A. Gopinath, C. Bajaj (2011). “Computational Inversion of Electron Tomography Images Using
     L2-Gradient Flows”, Journal of Computational Mathematics, 2011, V29(5): 501-525, NIHMSID# 266229, PMC
     Journal in Process, September 2011 (PMCID: PMC4188448)
118. C. Bajaj, S-C Chen, A. Rand (2011). “An Efficient Higher-Order Fast Multipole Boundary Element Solution for
     Poisson-Boltzmann Based Molecular Electrostatics”, SIAM Journal on Scientific Computing, 33(2): 826-848,
     http://tinyurl.com/PMC3110014, June 2011. PMCID: PMC3110014.
119. R. Khan, Q. Zhang, S. Darayan, S. Dhandapani, S. Katyal, C. Greene, C. Bajaj, D. Ress (2011). “Surface-Based
     Imaging Methods for High-Resolution Functional Magnetic Resonance Imaging”, Graphical Models, 73(6): 313-
     322 , NIHMSID# 268212, doi: 10.1016/j.gmod.210.11.002, November 2011. PMCID: PMC19036544.
120. O. Sharma, Q. Zhang, F. Anton, C. Bajaj (2011). “Fast Streaming 3D Level set Segmentation on the GPU for
     Smooth Multi-phase Segmentation”, Transactions on Computational Sciences XIII, Lecture Notes in Computer
     Science, (6750): 72-91; # 282367, PMC Journal in Process, doi: 10.1007/978-3-642-22619-9_4
121. A. Gillette, C. Bajaj (2011). “Dual Formulations of Mixed Finite Element Methods with Applications”, Computer
     Aided Design, Special Issue for SPM 2010, 43(10): 1213-1221. doi: 10.1016/j.cad.2011.06.017, October 2011.
     (PMCID: PMC3185384)
122. M. Li, G. Xu, C. Sorzano, F. Sun, C. Bajaj (2011). “Single-Particle Reconstruction Using L2-Gradient Flow”,
     Journal of Structural Biology, 176(3): 259-267, NIHMSID 319940, doi:10.1016/j.jsb.2011.08.005, December
     2011. (PMCID: PMC3215675)
123. J. Edwards, C. Bajaj (2011). “Topologically Correct Reconstruction of Tortuous Contour Forests”, Computer-
     Aided Design Special Issue: SPM 2010”, 43(10): 1296-1306, NIHMSID 319941, doi:10.1016/j.jsb.2011.08.005,
     October 2011. PMCID: PMC3190576.
124. A. Gillette, A. Rand, C. Bajaj (2012). “Error Estimates for Generalized Barycentric Interpolation”, Advances in
     Computational Mathematics”, (2012 Oct 1) 37: pp 417-439, NIHMSID# 283685, (PMCID: PMC3549276), doi:
     10.1007/s10444-011-9218-z
125. C.Bajaj, S. Goswami, Q. Zhang (2012). “Detection of Secondary and Supersecondary Structures of Proteins from
     Cryo-Electron Microscopy”, Journal of Structural Biology, 177(2): 367-81, NIHMSID# 345060, Publ.ID:
     YJSBI6135, doi:10.1016/j.jsb.2011.11.032, February 2012. (PMCID: PMC3312805)
126. Q. Zhang, R. Bettadapura, C. Bajaj (2012). “Macromolecular Structure Modeling from 3DEM using VolRover
     2.0”, Biopolymers, September, 97(9):709-731, 2012 NIHMSID# 365963, doi:10.1002/bip.22052, September 2012.
     (PMCID: PMC3511818)
127. A. Rand, A. Gillette, C. Bajaj (2012). “Interpolation Error Estimates for Mean Value Coordinates”, Advances in
     Computational Mathematics, 327-347, doi:10.1007/s10444-011-9218-z, October 2012. PMCID: PMC3767007.
128. A. Gopinath, G. Xu, D. Ress, O. Oktem, S. Subramaniam, C. Bajaj (2012). “Shape-based Regularization of
     Electron Tomographic Reconstruction”, IEEE Transactions on Medical Imaging, December 2012, 31(13):2241-
     2252, doi: 10.1109/TMI.2012.2214229, NIHMSID# 417205, December 2012. (PMCID: PMC3513577)
129. A. Kuijper, A. Schwarzkopf, T. Kalbe, C. Bajaj, S. Roth, M. Goesele (2013). “3D anisotropic diffusion on GPUs
     by closed-form local tensor computations,” Numerical Math., Theory Methods and Applications, 6 (1):72-94




                                                                                                                  8
          Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 9 of 41



130. J. Kinney, J. Spacek, T. Bartol, C. Bajaj, K. Harris, T. Sejnowski (2013). “Extracellular Sheets and Tunnels
     Modulate Glutamate Diffusion in Hippocampal Neuropil”, Journal of Comparative Neurology, 521(2):448-464, F
     http://dx.doi.org/10.1002/cne.23181, (PMCID: PMC3540825)
131. Y. Hashem , A. Georges , J. Fu , S. Buss , F. Jossinet , A. Jobe , Q. Zhang , H. Liao , R. Grassucci , C. Bajaj , E.
     Westhof , S. Madison-Antenucci, J. Frank (2013). “High-resolution cryo-EM structure of the unique
     Trypanosoma brucei 80S ribosome”, Nature, 494, 385-391, doi:10.1038/nature11872.
132. C. Bajaj, B. Bauer, R.K. Bettadapura, A. Vollrath (2013). “Nonuniform Fourier Transforms for Rigid-Body and
     Multi-Dimensional Rotational Correlations”, SIAM Journal of Scientific Computing, vol 35 (4), B821-B845, 2013
     http://dx.doi.org/10.1137/120892386. (PMCID: PMC3874283)
133. C. Bajaj, A. Favata, P.P. Guidugli (2013). “On a Nanoscopically Informed Shell Theory of Single-Wall Carbon
     Nanotubes,” European Journal of Mechanics – A/Solids, 42, 137-157.
134. R. Chowdhury, M. Rasheed, D. Keidel, M. Moussalem, A. Olson, C. Bajaj (2013). “Protein-Protein Docking
     with F2Dock 2.0 and GB-Rerank,” PLoS ONCE 8(3), 1-19: e51307, 2013, doi:10.1371/journal.pone.0051307
135. A. Rand, A. Gillette, C. Bajaj (2014). “Quadratic Serendipity Finite Elements on Polygons Using Generalized
     Barycentric Coordinates,” Mathematics for Computation, 83, 2691-2716. (PMCID: PMC4188447)
136. J. Edwards, E. Daniels, J. Kinney, T. Bartol, T. Sejnowski, D. Johnston, K. Harris, C. Bajaj (2014). “VolRoverN:
     Enhancing surface and volumetric reconstruction for realistic dynamical simulation of cellular and subcellular
     function”, Neuroinformatics, 12(2), 277-289, Springer                  doi:10.1007/s12021-013-9205-2. (PMCID:
     PMC4033674)
137. P. Sarkar, E. Bosneaga, E. Yap Jr., J. Das, W. Tsai, A. Cabal, E. Neuhaus, D. Maji, S. Kumar, M. Joo, S.
     Yakovlev, R. Csencsits, Z. Yu, C. Bajaj, K. Downing, M. Auer (2014), “Electron tomography of cryo-
     immobilized plant tissue: a novel approach to studying 3D macromolecular architecture of mature plant cell walls
     in situ” PLOS ONE, 10;9(9):e106928, DOI:10.1371/journal.pone.0106928
138. A. Abdoli, G. Dulikravich, C. Bajaj, D. Stowe, M. Salik Jahania (2014). “Human Heart Conjugate Cooling
     Process: Unsteady Thermo-Fluid-Stress Analysis,” International Journal for Numerical Methods in Biomedical
     Engineering,30(11):1372-86, DOI:10.1002/cnm.2662, Nov 2014. (PMCID: PMC 4351112)
139. R. Chowdhury, D. Beglov, M. Moghaddasi, I. Paschalidis, P. Vakili, S. Vajda, C. Bajaj, D. Kozakov (2014).
     “Efficient Maintenance and Update of Non-bonded Lists in Macromolecular Simulations,” J. Chem. Theory
     Comput. 2014, 10 (10): 4449-4454
140. A. Abdoli, G. Dulikravich, C. Bajaj, D. Stowe, M. Salik Jahania (2014). “Human Heart Preservation Analysis
     using Convective Cooling,” International Journal for Numerical Methods in Heat and Fluid Flow, Vol 25, Iss 6,
     pp. 1426-1443, 8/6/2015.
141. J. Edwards, E. Daniel, V. Pascucci, C. Bajaj (2015). “Approximating the Generalized Voronoi Diagram of
     Closely Spaced Objects”, Eurographics 2015, Guest Editors: O. Sorkine-Hornung and M. Wimmer, Computer
     Graphics Forum, 2015, 34 (2): 299 – 309. DOI:10.1111/cgf.12561. (PMCID: PMC4986922)
142. M.Rasheed, R. Bettadapura, C. Bajaj (2015) “Computational Refinement and Validation Protocol for Proteins
     with Large Variable Regions Appl. to Model HIV Env Spike in CD4, 17b Bound State” Structure, 2015, 23, (6):
     pp. 1138-1149. (PMCID: PMC4474864)
143. R. Bettadapura, M. Rasheed, A. Vollrath, C. Bajaj (2015) “PF2fit: Polar Fast Fourier Matched Alignment of
     Atomistic Structures with 3D Electron Microscopy Maps” PLOS Computational Biology, (Impact Factor: 4.62),
     10/2015; 11(10): e1004289, Oct 2015. (PMCID: PMC4607507)
144. C. Bajaj (Dec 2015) “Graphical Models via Univariate Family Distributions,” Journal of Mach Learn Res, 3813-
     3847, Grants R01 GM117594, (PMCID: PMC4998206)
145. M. Bucero, C. Bajaj, B. Mourrain “On the Construction of General Cubature Formula by Flat Extensions”, Linear
     Algebra and its Applications, Special Issue, August 1, 2016, Vol 502, pp. 104-125, Structured Matrices: Theory
     and Applications, http://dx.doi.org/10.1016/j.laa.2015.09.052 (PMCID: PMC4995016)
146. M. Ebeida, A. Rushdi, M. Awad, A. Mahmoud, D-M Yan, S. English, J. Owens, C Bajaj, S. Mitchell, “Disk
     Density Tuning of a Maximal Random Packing,” Eurographics (Comput Graph) Forum, (Eurographics
     Symposium on Geometry Processing), Maks Ovsjanikov and Daniele Panozzo (Guest Editors), Vol 35, No 5, pp.
     259-269, August 15, 2016 (PMCID: PMC4994978)
147. Thomas M. Bartol, Daniel X. Keller, Justin P. Kinney, Chandrajit L. Bajaj, Kristen M. Harris, Terrence J.
     Sejinowski and Mary N. Kennedy (2015), “Computational Reconstitution of Spine Calcium Transients from
     Individual Proteins”, Frontiers in Synaptic Neuroscience, Volume 7, Issue 17 October 7, 2015, pp. 1-24.
     http://dx.doi.org/10.3389/fnsyn.2015.00017
148. Q. Zhang, D. Cha, C. Bajaj (2015), ”Quality Partitioned Meshing of Multi-material Objects”, (24th IMR),
     Procedia Engineering, Vol 124: pp. 187-199, November, 2015. (PMCID: PMC4994976)


                                                                                                                       9
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 10 of 41



149. A. Rushdi, S. Mitchell, C. Bajaj, M. Ebeida, (2015) “Robust All Quad Meshing of Domains with Connected
     Regions”, (24th IMR), Procedia Engineering, Vol 124: pp. 96-108, doi: 10.1016/j.proeng.2015.10.125,
     NIHMSID: NIHMS807843, PMCID: PMC4995448
150. M. Rasheed, C. Bajaj (2015), “Highly Symmetric and Congruently Tiled Meshes for Shells and Domes”, (24th
     IMR), Procedia Engineering, Vol 124, pp 213-225, 2015 doi:10.1016/j.proeng.2015.10.134
151. M. Rasheed, R. Bettadapura, C. Bajaj (2016), “X-ray, Cryo-EM and Computationally Predicted Protein Structures
     Used in Integrative Modeling of HIV Env Glycoprotein gp120 in Complex with CD4 and 17b”, Data in Brief,
     Volume 6 pp. 833-839, March, 2016. https://doi.org/10.1016/j.dib.2016.01.001
152. A. Gillette, A. Rand, C. Bajaj (2016), “Construction of Scalar and Vector Finite Element Families on Polygonal
     and Polyhedral Meshes”, Journal of Computational Methods in Applied Mathematics, Volume 16, Issue 4 pp.
     667-683, January 9, 2017 SSN (Online) 1609-9389, ISSN (Print) 1609-4840, DOI: 10.1515/cmam-2016-0019,
     NIHMSID: NIHMS808122, PMCID: PMC5222592
153. M. Awad, A. Rushdi, M. Awad, M. A. Abas, S. Mitchell, A. Mahmoud, C. Bajaj, M. Ebeida (2016), “All-Hex
     Meshing of Multiple-Region Domains without Cleanup”, (25th IMR), Procedia Engineering, Volume 163, pp.
     251-261, 2016 https://doi.org/10.1016/j.proeng.2016.11.055 (PMCID: PMC5568131)
154. N. Clement, M. Rasheed, C. Bajaj (2017), “Uncertainty Quantified Computational Analysis of the Energetics of
     Viral Capsid Assembly”, Journal of Computational Biology, Volume 25, Issue 1 pp. 51-71, January 25, 2018
     (PMCID: PMC560447), DOI: 10.1109/BIBM.2016.7822775.
155. O. Oktem, C. Chen, N. O. Domanic, P. Ravikumar, C. Bajaj (2017), “Shape Based Image Reconstruction Using
     Linearized Deformations”, Inverse Problems, Volume 33, Issue 3, pp. 1-33, August 28, 2017, IOP-Science,
     iopscience.iop.org/article/10.1088/1361-6420/aa55a (PMCID: PMC5573282)
156. T. Simoes, D. Lopes, S. Dias, F. Fernandes, J. Pereira, J. Jorge, C. Bajaj and A. Gomes, “Geometric Detection
     Algorithms       for   Cavities     on     Protein    Surfaces   in    Molecular      Graphics:    A     Survey”,
     Computer Graphics Forum, Volume 36, Issue 8, pp. 643-683, December 2017, Wiley Online Library,
     onlinelibrary.wiley.com/doi/10.1111/cgf.13158/full, June 1, 2017.
157. M. Rasheed, N. Clement, A. Bhowmick, C. Bajaj (2017) “Statistical Framework for Uncertainty Quantification in
     Computational Molecular Modeling”, IEEE/ACM Transactions on Computational Biology and Bioinformatics,
     Volume 15, Issue 4, pp. 146-155, November 23, 2017, http://ieeexplore.ieee.org/document/8118293/
158. N. Clement, M. Rasheed, C. Bajaj (2018) “Uncertainty Quantified Computational Analysis of the Energetics of
     Viral Capsid Assembly”, Journal of Computational Biology, Volume 25, Issue 1 pp. 51-71, 2018
159. J. Cao, Y. Xiao, Z. Chen, W. Wang, C. Bajaj, (2018) “Functional Data Approximation on Bounded Domains
     using Polygonal Finite Elements” Computer Aided Geometric Design, Volume 63, pp. 149-163, July 2018,
     https://doi.org/10.1016/j.cagd.2018.05.005
160. A. Abdelkader, C. L. Bajaj, M. S. Ebeida, A. H. Mahomoud, S. A. Mitchell, A. A. Rushdi, J. D. Owens
     “Sampling Conditions for Conforming Voronoi Meshing by the VoroCrust Algorithm”
     LIPIcs: Leibniz International Proceedings in Informatics, Volume 99, June 2018, ACM transactions on Graphics
     https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0205219
     doi:10.4230/LIPIcs.SoCG.2018.110.4230/LIPIcs.SoCG.2018.1
161. C. Bajaj, Tianming Wang, “Blind Hyperspectral Image Fusion via Graph Laplacian Regularization”,
     arXiv:1902.08224v1, Feb 2019
162. S. Gupta, S. Mittal, A. Kajdacsy-Balla, R. Bhargava, C. L. Bajaj, “A Fully Automated, Faster Noise Reduction
     Approach to Increasing the Analytical Capability of Chemical Imaging for Digital Histopathology” Plos
     submission, April 2019, DOI:10.1101/425835
163. Q. Huang, Z. Liang, H. Wang, S. Zuo, C. Bajaj, “Tensor Maps for Synchronizing Heterogeneous Shape
     Collections” ACM Transaction on Graphics (Siggraph 2019), Volume 38, Issue 4, pp 106:1-106:18, July 2019,
     DOI:1145/3197517.3201359
164. A. Abdelkader, C. L. Bajaj, M. S. Ebeida, A. H. Mahmoud, S. A. Mitchell, J. D. Owens, A. A. Rushdi
     VoroCrust: Voronoi Meshing Without Clipping, ACM Transaction on Graphics, accepted for publication, Feb
     2019. arXiv:1902.08767v1
165. K. Gajowniczek, I. Grzegorczyk, T. Zabkowski, C. Bajaj, Weighted Random Forests to Improve Arrhythimia
     Classification. Electronics as part of the Special Issue Computational Intelligence for Physiological Sensors and
     Body Sensor Network. https://www.mdpi.com/2079-9292/9/1/99/pdf




                                                                                                                   10
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 11 of 41



BOOKS

1.    "Algebraic Geometry and its Applications", Springer Verlag, (1994), C. Bajaj, editor.
2.    J. Bloomenthal, C. Bajaj, J. Blinn, M. Gascuel, A. Rockwood, B. Wyvill, G. Wyvill (1997). "Introduction to
      Implicit Surfaces", Morgan Kaufman Publishers Inc.
3.    "Data Visualization Techniques", John Wiley and Sons, (1998), C. Bajaj, editor.
4.    “Algebra, Arithmetic and Geometry with Applications”, Springer Verlag, (2004), C. Christensen, G. Sunderam, A.
      Sathaye, and C. Bajaj, editors.
5.    Chandrajit Bajaj Molecular Modeling: Computational Science Perspective
6.    Chandrajit Bajaj (frequently updated) A Mathematical Primer for Computational Data Sciences
7.    Chandrajit Bajaj. Multi-scale Bio-Modeling and Visualization


BOOK CHAPTERS

1.    C. Bajaj (1990). "Geometric Modeling with Algebraic Surfaces", The Mathematics of Surfaces III, edited by D.
      Handscomb, Oxford University Press, Chapter I, 3-48
2.    C. Bajaj (1992). "Surface Fitting with Implicit Algebraic Surface Patches", Topics in Surface Modeling, edited by
      H. Hagen, SIAM Publications, chapter 2, p. 23-52
3.    C. Bajaj (1993). "The Emergence of Algebraic Curves and Surfaces in Geometric Design", Directions in
      Geometric Computing, edited by R. Martin, Information Geometers Press, United Kingdom, chapter 1, p. 1-29
4.    C. Bajaj, G. Xu (1994). "Converting a Rational Curve to a Standard Rational Bezier Representation", Graphics
      Gems IV, edited by P. Heckbert, Academic Press, New York, p. 256-260
5.    C. Bajaj, G. Xu (1994). "Modeling Scattered Function Data on Curved Surfaces", Fundamentals of Computer
      Graphics, edited by J. Chen, N. Thalmann, Z. Tang, and D. Thalmann, World Scientific Publishing Co., p. 19-29
6.    C. Bajaj, G. Xu (1994). "Rational Spline Approximations of Real Algebraic Curves and Surfaces", Advances in
      Computational Mathematics, edited by H.P. Dikshit and C. Michelli, World Scientific Publishing Co.,
      Approximations and Decomposition Series, 4:73-85
7.    C. Bajaj (1994). "Some Applications of Constructive Real Algebraic Geometry", Algebraic Geometry and
      Applications, Special Issue of Symposium on the occasion of Shreeram Abhyankar's 60th Birthday, Chapter 25, p.
      393-405
8.    V. Anupam, C. Bajaj, F. Bernardini, S. Cutchin, J. Chen, D. Schikore, G. Xu, P. Zhang, W. Zhang (1994).
      "Scientific Problem Solving in a Distributed and Collaborative Multimedia Environment", Mathematics and
      Computers in Simulation, 36:433-442 (Special Issue on Problem Solving Environments for Computational Science
      and Engineering, edited by E. Houstis)
9.    " Using Algebraic Geometry for Multivariate Polynomial Interpolation ", Studies in Computer Science, Special
      Issue of Proceedings: Symposium to Honor Sam Conte, ed by J. Rice and R. DeMillo, Plenum Press, N.Y., (1994),
      Chap 8, 181-190
10.   C. Bajaj, V. Anupam, D. Schikore (1995). “Custom Prosthesis Design and Prototyping Using Multimedia",
      Multimedia Medical Education, edited by Roy Rada and Claude Ghaoui, Intellect Books, Oxford, England, chapter
      3, p. 39-47, ISBN 1-871516-63-3
11.   C. Bajaj (1995). "Interactive Visualization of Multidimensional Data", Computer Graphics and Applications,
      edited by S. Y. Shin, T. Kunii, World Scientific Publishing, p. 63-77
12.   C. Bajaj, G. Xu (1995). "Sparse Smooth Connection between Bezier/Bspline Curves", Graphics Gems V, edited by
      A. Paeth, Academic Press, New York, chapter IV.6, p. 191-198
13.   C. Bajaj (1996). "Free-Form Modeling with Implicit Surface Patches", Implicit Surfaces, edited by J. Bloomenthal
      and B. Wyvill, Morgan Kaufman Publishers
14.   C. Bajaj (1996). "The Combinatorics of Real Algebraic Splines over a Simplicial Complex", Real Number
      Algorithms, edited by J. Renegar, M. Shub, and S. Smale, AMS Lecture Notes in Mathematics
15.   C. Bajaj (1997). "Implicit Surface Patches", Introduction to Implicit Surfaces, edited by J. Bloomenthal, Morgan
      Kaufman Publishers, p. 98-125
16.   C. Bajaj (1997). "Modeling Physical Fields for Interrogative Data Visualization", 7th IMA Conference on the
      Mathematics of Surfaces, The Mathematics of Surfaces VII, edited by T.N.T. Goodman and R. Martin, Oxford
      University Press
17.   C. Bajaj, S. Evans (1998). "Splines and Geometric Modeling", CRC Handbook of Discrete and Computational
      Geometry, 3rd Edition edited by J. Goodman and J. O'Rourke, CRC Series, (1997), pp. 1479-1502


                                                                                                                    11
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 12 of 41



18. C. Bajaj, V. Pascucci, D. Schikore (1998). "Accelerated Isocontouring of Scalar Fields", Data Visualization
    Techniques, edited by C. Bajaj, John Wiley and Sons
19. "Interrogative Visualization", Geometric Modeling, Computing Supplement, 13, Edited by G. Farin, H. Bieri, G.
    Brunnett, T. DeRose, Springer Verlag, (1998), 17-26
20. C. Bajaj (1998). "Visualization Paradigms", Data Visualization Techniques, John Wiley and Sons (1998).
21. C. Bajaj, G. Xu (2001). "Smooth Shell Construction with Mixed Prism Fat Surfaces", Geometric Modeling
    Computing Supplement, 14:19-35, G. Brunett, H. Bieri, G. Farin (eds.)
22. M. van Kreveld, R. van Oostrum, C. Bajaj, V. Pascucci, D. Schikore (2004). "Contour Trees and Small Seed Sets
    for Isosurface Generation Topological Data Structures for Surfaces", Chapter 5, p. 71-86, ed. by S. Rana, John
    Wiley & Sons, Ltd
23. C. Bajaj, G. Xu (2004). "Adaptive Surfaces Fairing by Geometric Diffusion", Geometric Modeling: Techniques,
    Applications, Systems and Tools, p. 32-49, M. Sarfraz(ed), Kluwer Academic Publishers, ISBN: 1-4020-1817-7, C.
    Bajaj, S. Evans (2004). "Splines and Geometric Modeling", Handbook of Discrete and Computational Geometry,
    Chapter 53, pages 1187-1206
24. S. Park, C. Bajaj, I. Ihm (2004). "Visualization of Very Large Oceanography Time-Varying Volume Datasets",
    Lecture Notes in Computer Science, 3037:419-426
25. Z. Yu, C. Bajaj (2005). "Geometric and Signal Processing of Reconstructed 3D Maps of Molecular Complexes",
    Handbook of Computational Molecular Biology, Edited by S. Aluru, Chapman & Hall/CRC Press, Computer and
    Information Science Series, ISBN: 1584884061, NIHMS154743, PMC Journal in Process
26. J. T. Oden, K. R. Diller, C. Bajaj, J. C. Browne, J. Hazle, I. Babuska, J. Bass, L. Demkowicz, Y. Feng, D. Fuentes,
    S. Prudhomme, M. N. Rylander, R. J. Stafford, Y. Zhang (2006). "Development of a Computational Paradigm for
    Laser Treatment of Cancer", Lecture Notes in Computer Science, 3993: 530-537, doi: 10.1007/11758532_70,
    http://tinyurl.com/PMC2676779, PMCID: PMC2676779
27. C. Bajaj, (2007). "Geometric Modeling and Quantitative Visualization of Virus Ultra-Structure", Modeling Biology:
    Structures, Behaviors, Evolution, MIT Press, editors M. Laublichler and G. Muller, pages 115-137, NIHMS#
    154703, PMC Journal in Process
28. “Using Cyber-Infrastructure for Dynamic Data Driven Laser Treatment of Cancer”, (with J. T. Oden, K. R. Diller,
    J. C. Browne, J. Hazle, I. Babuska, J. Bass, L. Bidaut, L. Demkowicz, A. Elliott, Y. Feng, D. Fuentes, S.
    Prudhomme, R. J. Stafford, and Y. Zhang), Lecture Notes in Computer Science, 2007, 4487: 972-979, doi:
    10.1007/978-3-540-72584-8_128, http://tinyurl.com/PMC2743440, PMCID: PMC2743440
29. C. Bajaj, S. Goswami (2008). “Modeling Cardiovascular Anatomy from Patient-Specific Imaging”, Advances in
    Computational Vision and Medical Image Processing, ed. by Joao Tavares and Renato Jorge, Springer, Chapter 1,
    p. 1-28, PMC2943643, http://tinyurl.com/PMC2943643a
30. C. Bajaj, A. Gillette, S. Goswami (2009). “Topology Based Selection and Curation of Level Sets”, Topology-in-
    Visualization, ed. by A. Wiebel, H. Hege, K. Polthier, G. Scheuermann, p. 45-58, NIHMS155079, PMC Journal in
    Process (PMCID: PMC3966476)
31. C. Bajaj, A. Gillette, S. Goswami, B. Kwon, and J. Rivera (2009). “Complementary Space for Enhanced
    Uncertainty and Dynamics Visualization”, Topological Data Analysis and Visualization: Theory, Algorithms and
    Applications, ed. by Pascucci, Tricoche, Hagen, Tierny, Springer-Verlag, in publication, NIHMSID194093, PMC
    Journal in Process
32. C. Bajaj (2013), A. D. Georges , Y. Hashem, S. N. Buss, F. Jossinet, Q. Zhang, H. Y. Liao, J. Fu, A. Jobe,
    R. A. Grassucci, R. Langlois, E. Westhof, S. Madison-Antenucci, J. Frank. “High-Resolution Cryo-EM Structure
    of the Trypanosomal Brucei Ribosome: A Case Study”, Part of Series - Applied and Numerical Harmonic
    Analysis, Computational Methods for Three-Dimensional Microscopy Reconstruction, ed. by G. T. Herman and J.
    Frank, ISBN 978-1-4614-9520-8, Chapter 5, pp 97-132, Oct 29, 2013
33. C. Bajaj, (2014) “From Voxel Maps to Models” Imaging Life: Biological Systems from Atoms to Tissues ed. by G.
    Howard, W. Brown, and M. Auer Oxford University Press, chap 15, pp 397-42
34. C. Bajaj, (2017) Splines and Geometric Modeling, Chap 56, Applications of Discrete and Computational
    Geometry, Handbook of Discrete and Computational Geometry, Third Edition, edited by Jacob E. Goodman,
    Joseph       O'Rourke,       and Csaba       D. Tóth.     CRC        Press       LLC,    to     appear      (2017),
    www.csun.edu/~ctoth/Handbook/HDCG3.html


CONFERENCE PUBLICATIONS (Not appearing in prior publication lists)




                                                                                                                   12
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 13 of 41



1.    C. Bajaj (1985). "Geometric Optimization and the Polynomial Hierarchy", Proceedings: Fifth Conference on
      Foundations of Software Technology and Theoretical Computer Science, 206:176-195
2.    C. Bajaj (1985). "The Algebraic Complexity of Shortest Paths in Polyhedral Spaces", Proceedings: 23rd Annual
      Allerton Conference on Communication, Control and Computing, p. 510-517
3.    C. Bajaj (1986). "An Efficient Parallel Solution for Euclidean Shortest Paths in 3-Dimensions", Proceedings: 1986
      IEEE International Conference on Robotics and Automation, 3:1897-1900
4.    C. Bajaj (1986). "Limitations to Algorithmic Solvability: Galois Methods and Models of Computation",
      Proceedings: ACM Symposium on Symbolic and Algebraic Computation, SYMSAC86, p. 71-76
5.    C. Bajaj, M. Kim (1987). "Compliant Motion Planning with Geometric Models", Proceedings: 3rd ACM
      Symposium on Computational Geometry, p. 171-180
6.    C. Bajaj, M. Kim (1987). "Generation of Configuration Space Obstacles: The Case of Moving Algebraic Curves",
      Proceedings: 1987 IEEE International Conference on Robotics and Automation, 4:979-984
7.    C. Bajaj, M. Kim (1988). "Algorithms for Planar Geometric Models", Proceedings: The Fifteenth International
      Colloquium on Automata, Languages and Programming, 317:67-81
8.    C. Bajaj, W. Dyksen, C. Hoffmann, E. Houstis, T. Korb, J. Rice (1988). "Computing About Physical Objects",
      Proceedings: The 12th IMACS World Congress, p. 642-645
9.    C. Bajaj (1988). "Mathematical Techniques in Solid Modeling", Proceedings: International Conference on
      Computer Integrated Manufacturing, p. 290-295
10.   C. Bajaj, T. Dey (1989). "Robust Decompositions of Polyhedra", Proceedings: Ninth Conference on Foundations
      of Software Technology and Theoretical Computer Science, Lecture Notes in Computer Science, 405:267-279
11.   S. Abhyankar, C. Bajaj (1989). "Computations with Algebraic Curves", Proceedings: International Symposium on
      Symbolic and Algebraic Computation, ISSAC88, Lecture Notes in Computer Science, (358):279-284
12.   C. Bajaj (1989). "Local Parameterization, Implicitization and Inversion of Real Algebraic Curves", Proceedings:
      The International Conference on Applied Algebra, Algebraic Algorithms, And Error Correcting Codes, p 1-18
13.   C. Bajaj, I. Ihm (1989). "Hermite Interpolation of Rational Space Curves using Real Algebraic Surfaces",
      Proceedings: 5th Annual ACM Symposium on Computational Geometry, p 94-103
14.   C. Bajaj, J. Canny, T. Garrity, J. Warren (1989). "Factoring Rational Polynomials over the Complexes",
      Proceedings of the ACM-SIGSAM 1989 international symposium on Symbolic and algebraic computation 1989, p
      81-90.
15.   C. Bajaj, T. Dey (1989). "Robust Computations of Polygon Nesting", Proceedings: International Workshop on
      Discrete Algorithms and Complexity, pp 33-40
16.   C. Bajaj, W. Bouma (1990). "Dynamic Voronoi Diagrams and Delaunay Triangulations", Proceedings: The 2nd
      Annual Canadian Conference on Computational Geometry, p. 273-277
17.   C. Bajaj (1990). "G1 Interpolation Using Piecewise Quadric and Cubic Surfaces", Proceedings of SPIE - Volume
      1251, Curves and Surfaces in Computer Vision and Graphics, p. 82-93
18.   C. Bajaj (1990). "Geometric Computations with Algebraic Varieties of Bounded Degree", Proceedings: 6th
      Annual ACM Symposium on Computational Geometry, p. 148-156
19.   C. Bajaj (1990). "Rational Hypersurface Display", Proceedings: 1990 ACM Symposium on Interactive 3D
      Graphics, 24(2):117-127.
20.   C. Bajaj, A. Royappa (1990). "The GANITH Algebraic Geometry Toolkit", Proceedings: 1st Annual Conference
      on the Design and Implementation of Symbolic Computation Systems, Lecture Notes in Computer Science,
      (429):268-269
21.   T. Dey, C. Bajaj, K. Sugihara (1991). "On Good Triangulations in Three Dimensions", Proceedings: The ACM
      Symposium on Solid Modeling Foundations and CAD/CAM Applications, p 431-441
22.   C. Bajaj (1991). "Electronic Skeletons: Modeling Skeletal Structures with Piecewise Algebraic Surfaces", Curves
      and Surfaces in Computer Vision and Graphics 2: Proceedings of the Symposium on Electronic Imaging Science
      and Technology, 1610:230-237
23.   C. Bajaj (1992). "Algebraic Surface Design and Finite Element Meshes", Proceedings: The NASA Workshop on
      Software Systems for Surface Modeling and Grid Generation, 3143:121-131
24.   C. Bajaj, A. Royappa (1992). "Parameterization in Finite Precision", Proceedings: Graphics Interface '92, p. 29-36
25.   C. Bajaj, A. Royappa (1992). "Robust Display of Arbitrary Rational Parametric Surfaces", Curves and Surfaces in
      Computer Vision and Graphics III Proceedings: Symposium on Electronic Imaging Science and Technology,
      1830:70-80
26.   V. Anupam, C. Bajaj (1993). "Collaborative Multimedia in Scientific Design", Proceedings: First ACM
      Multimedia Conference, ACM MULTIMEDIA 93, p. 447-456




                                                                                                                     13
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 14 of 41



27. V. Anupam, C. Bajaj, D. Schikore, M. Schikore (1993). "Distributed and Collaborative Modeling and
    Visualization", Proceedings: The IEEE Visualization '93 Workshop on Intelligent Visualization Systems, Chapter
    12
28. V. Anupam, C. Bajaj (1993). "SHASTRA - An Architecture for Development of Collaborative Applications",
    Proceedings: Second IEEE Workshop on Enabling Technologies: Infrastructure for Collaborative Enterprises, p.
    155-166
29. C. Bajaj, D. Schikore (1993). "Distributed Design of Hip Prosthesis using BHAUTIK", Proceedings: The 1993
    ACM/SIGAPP Symposium on Applied Computing, p. 36-39
30. C. Bajaj, A. Royappa (1993). "Finite Representations of Real Parametric Curves and Surfaces", Proceedings: IFIP
    TC 5/WG 5.10 II Conference on Geometric Modeling in Computer Graphics, p. 347-358
31. C. Bajaj, I. Ihm (1993). "Low Degree Approximations of Surfaces for Revolved Objects", Proceedings: Graphics
    Interface '93, p. 33-41
32. C. Bajaj (1993). "Multi-dimensional Hermite Interpolation and Approximation for Modeling and Visualization",
    Proceedings: The IFIP TC5/WG5.2/WG5.10 CSI International Conference on Computer Graphics, 335-348
33. V. Anupam, C. Bajaj, S. Cutchin, S. Evans, I. Ihm, J. Chen, A. Royappa, D. Schikore, G. Xu (1993). "Scientific
    Problem Solving in a Distributed and Collaborative Geometric Environment", 3rd International Conference on
    Expert Systems for Numerical Computing, p 1-25
34. S. Cutchin, C. Bajaj (1993). "The GATI Client-Server Animation Toolkit", Proceedings: Computer Graphics
    International, Communicating with Virtual Worlds, p. 413-423
35. C. Bajaj, M. Fields (1993). "The VAIDAK Medical Image Model Reconstruction Toolkit", Proceedings: The 1993
    ACM/SIGAPP Symposium on Applied Computing, p. 28-35
36. C. Bajaj, G. Xu, T. Dey (1994). "Constructive Solid Geometry on a MIMD Distributed-Memory Machines",
    Proceedings: Set-theoretic Solid Modeling Techniques and Applications, p. 213-223
37. C. Bajaj, D. Schikore (1994). "Custom Prosthesis Design, Visualization, and Prototyping", Proceedings of SPIE,
    Visualization in Biomedical Computing, 2359:504-510
38. C. Bajaj, G. Xu (1994). "Data Fitting with Cubic A-splines", Proceedings: Computer Graphics Internationa, p 1-
    14
39. C. Bajaj (1994). "Distributed Medical Modeling, Design Prototyping and Collaborative Visualization",
    Proceedings: Applications of Computer Vision in Medical Image Processing, AAAI 1994 Spring Symposium, p 66-
    69
40. C. Bajaj (1994). "Distributed Modeling and Visualization of Timed Clinical Data", Proceedings: The Artificial
    Intelligence in Medicine, AAAI 1994 Spring Symposium, p 66-69
41. C. Bajaj, D. Schikore, G. Xu (1994). "Distributed Volume Modeling and Collaborative Visualization",
    Proceedings: Fifth Eurographics Workshop on Visualization in Scientific Computing, p 1-15
42. C. Bajaj, J. Chen, G. Xu (1994). "Free-Form Surface Design with A-Patches", Proceedings: Graphics Interface '94,
    GI94, Vancouver, Canada, Canadian Information Processing Society, p. 174-191
43. "Path-planning for a mobile robot sweeper", (with F. Bernardini, S. Cutchin, K. Sugihara), Presented at: The 2-nd
    Workshop on Robot Motion Planning, L'Escala, Spain, October 1994, 9 pages
44. C. Bajaj (1994). "Reconstructing and Visualizing Scalar Fields in Three Dimensions", Proceedings: The 14th
    IMACS World Congress on Computational and Applied Mathematics, 3:1092-1095
45. C. Bajaj, K. Lin (1994). "Scalar Field Modeling and Visualization on the Intel Delta", Proceedings: Intel
    Supercomputing User's Group, Technical Report 94-039, Purdue University, Computer Sciences (6/94)
46. C. Bajaj, A. Royappa (1994). "Triangulation and Display of Rational Parametric Surfaces", Proceedings: IEEE
    Visualization '94 Conference, p. 69-76
47. C. Bajaj, P. Zhang, A. Chaturvedi (1995). "Brokered Collaborative Infrastructure for CSCW", Proceedings:
    Fourth IEEE Workshop on Enabling Technologies: Infrastructure for Collaborative Enterprises, p. 207-213
48. C. Bajaj, F. Bernardini, J. Chen, G. Xu (1995). "C1 and C2 Reconstruction of Surfaces and Scalar Fields", Fourth
    SIAM Conference on Geometric Design, p. 109-118
49. C. Bajaj, S. Cutchin (1995). "Collaborative Multimedia in SHASTRA", 3rd International IEEE Conference on
    Multimedia, p. 365-366
50. C. Bajaj, F. Bernardini (1995). "Distributed and Collaborative Synthetic Environments", Human-Computer
    Interaction and Virtual Environments, (3320):245-258
51. C. Bajaj, J. Chen, G. Xu (1995). "Interactive Shape Control and Rapid Display of A-Patches", Eurographics
    International Workshop on Implicit Surfaces, p. 197-215
52. C. Bajaj, J. Chen, G. Xu (1995). "Free Form Modeling with C2 Quintic A-patches", Fourth SIAM Conference on
    Geometric Design, Chapter 3


                                                                                                                 14
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 15 of 41



53. F. Bernardini, C. Bajaj, J. Chen, D. Schikore (1996). "Automatic Reconstruction of 3D CAD Models",
    Proceedings: International Conference on Theory and Practice of Geometric Modeling, p 109-118
54. C. Bajaj, E. Coyle, K. Lin (1996). "Boundary and 3D Triangular Meshes from Planar Cross Sections", Proceedings:
    The Fifth International Meshing Roundtable, 405:169-178
55. C. Bajaj (1996). "Computational Geometry for Interrogative Visualization", Proceedings of the 8th Canadian
    Conference on Computational Geometry, p. 99-100
56. C. Bajaj, D. Schikore (1996). "Error-Bounded Reduction of Triangle Meshes with Multivariate Data", Proceedings:
    Visual Data Exploration and Analysis III, 2656:34-45
57. C. Bajaj, V. Pascucci, D. Schikore (1996). "Fast Isocontouring for Improved Interactivity", Proceedings: ACM
    Siggraph/IEEE Symposium on Volume Visualization, p. 39-46 (text) p. 99 (color plate)
58. C. Bajaj, F. Bernardini, V. Pascucci, D. Schikore (1996). "Interrogative Visualization of the Visible Human
    Datasets", The Visible Human Project Conference, p. 7-8
59. N. Osumi, M. Shinya, T. Mori, T. Sunaga, D. C. Bajaj, Cutchin, R. Merkert (1996). "NLS: Collaborative Virtual
    Environment to Promote Shared Awareness", Proceedings: Workshop on New Paradigms in Information
    Visualization and Manipulation, In conjunction with Fifth ACM International Conference on Information and
    Knowledge Management, p. 41-45
60. C. Bajaj, F. Bernardini, K. Lin, E. Sacks, D. Schikore (1996). "Physical Simulation of the Visible Human Joints",
    The Visible Human Project Conference p. 1-9
61. C. Bajaj, V. Pascucci (1996). "Splitting a Complex of Convex Polytopes in Any Dimension", Proceedings: 12th
    Annual ACM Symposium on Computational Geometry, p. 88-97
62. F. Bernardini, C. Bajaj, J. Chen, D. Schikore (1997). "A Triangulation-based Object Reconstruction Method", In
    6th Annual Video Review of Computational Geometry, 13th ACM Symposium on Computational Geometry, p. 481-
    484
63. M. van Kreveld, R. van Oostrum, C. Bajaj, V. Pascucci, D. Schikore (1997). "Contour Trees and Small Seed Sets
    for Isosurface Traversal", In Proceedings Thirteenth ACM Symposium on Computational Geometry (Theoretical
    Track), p. 212-219
64. C. Bajaj, G. Xu (1997). "Modeling and Visualization of C1 and C2 Scattered Function Data on Curved Surfaces",
    Proc. of 2nd Pacific Conference on Computer Graphics and Applications, p. 19-29
65. C. Bajaj, H. Lee, R. Merkert, V. Pascucci (1997). "NURBS based B-rep Models from Macromolecules and their
    Properties", In Proceedings of Fourth Symposium on Solid Modeling and Applications, p. 217-228
66. F. Bernardini, C. Bajaj (1997). "Sampling and Reconstructing Manifolds using Alpha-Shapes", Proc. of the Ninth
    Canadian Conference on Computational Geometry, p. 193-198
67. C. Bajaj, V. Pascucci, D. Schikore (1997). "The Contour Spectrum", Proceedings of the 1997 IEEE Visualization
    Conference, p. 167-173
68. C. Bajaj, S. Cutchin (1997). "Web Based Collaboration-Aware Synthetic Environments", Proceedings of the 1997
    GVU/NIST TEAMCAD workshop, p. 143-150
69. C. Bajaj, V. Pascucci, R. Holt, A. Netravali (1998). "Dynamic Maintenance and Visualization of Molecular
    Surfaces", Proceedings of the Tenth Canadian Conference on Computational Geometry p. 23-51
70. C. Bajaj, V. Pascucci, G. Ribbiolo, D. Schikore (1998). "Hypervolume Visualization: A Challenge in Simplicity",
    Proceeding of the IEEE/ACM 1998 Symposium on Volume Visualization, p. 95-102
71. C. Bajaj, V. Pascucci, D. Schikore (1998). "Visualization of Scalar Topology for Structural Enhancement",
    Proceeding of the IEEE Visualization, p. 51-58
72. C. Bajaj, G. Xu (1999). "Error Bounded Regular Algebraic Spline Curves", In Proceedings of the Fifteenth Annual
    ACM Symposium on Computational Geometry, p. 332-340
73. C. Bajaj, I. Ihm, S. Park (1999). "Making 3D Textures Practical", In Proceedings of Pacific Graphics, p. 259-268
74. C. Bajaj, V. Pascucci, D. Thompson, X. Zhang (1999). "Parallel Accelerated Isocontouring for Out-of-Core
    Visualization", In Proceedings of the 1999 IEEE Symposium on Parallel Visualization and Graphics, pp. 97-104
75. C. Bajaj, I. Ihm, G Koo, S. Park (1999). "Parallel Ray Casting of Visible Human on Distributed Memory
    Architectures", In Proceedings of Joint EUROGRAPHICS - IEEE TCVG Symposium on Visualization, pp. 269-276
76. C. Bajaj, V. Pascucci, G. Zhuang (1999). "Progressive Compression and Transmission of Arbitrary Triangular
    Meshes", In Proceedings of the 10th IEEE Visualization 1999 Conference, p. 307 - 316
77. C. Bajaj, V. Pascucci, G. Zhuang (1999). "Single Resolution Compression of Arbitrary Triangular Meshes with
    Properties", Data Compression Conference 1999, p. 247-256
78. C. Bajaj, S. Cutchin (1999). "Web based Collaborative Visualization of Distributed and Parallel Simulation", In
    Proceedings of the 1999 IEEE Symposium on Parallel Visualization and Graphics, p. 47-54




                                                                                                                 15
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 16 of 41



79. C. Bajaj, I. Ihm, S. Park, D. Song (2000). "Compression-Based Ray Casting of Very Large Volume Data in
     Distributed Environments", HPC-Asia 2000, p. 720-725
80. A. Shamir, V. Pascucci, C. Bajaj (2000). "Multi-Resolution Dynamic Meshes with Arbitrary Deformations", Proc
     of IEEE Visualization Conference 2000, p. 423-430
81. V. Pascucci, C. Bajaj (2000). "Time Critical Isosurface Refinement and Smoothing", Proceedings of the
     ACM/IEEE Volume Visualization and Graphics Symposium 2000, p. 33- 42
82. X. Zhang, C. Bajaj, W. Blanke (2001). "Scalable Isosurface Visualization of Massive Datasets on COTS-Cluster",
     Proc. of IEEE 2001 Symposium on Parallel and Large-Data Visualization and Graphics, p. 51-58
83. C. Bajaj, I. Ihm, S. Park (2001). "Visualization-Specific Compression of Large Volume Data", Proc. of Pacific
     Graphics, p. 212-222
84. C. Bajaj, G. Xu (2001). "Adaptive fairing of surface meshes by geometric diffusion", Proceedings of Fifth
     International Conference on Information Visualization, p. 731 - 737
85. C. Bajaj, G. Xu, J. Warren (2002). "Acoustics Scattering on Arbitrary Manifold Surfaces", Geometric Modeling
     and Processing, Theory and Application 2002, p. 73-82
86. W. Blanke, C. Bajaj (2002). "Active Visualization in a Multidisplay Immersive Environment", Eighth
     Eurographics Workshop on Virtual Environments 2002, 27(5):103-111
87. Z. Yu, C. Bajaj (2002). "Anisotropic Vector Diffusion in Image Smoothing", Proceeding of the 9th IEEE
     International Conference on Image Processing, vol.1, p. 828-831
88. S. Park, C. Bajaj, V. Siddavanahalli (2002). "Case Study: Interactive Rendering of Adaptive Mesh Refinement
     Data", Proceedings of IEEE Visualization, p. 521-524
89. B. Sohn, C. Bajaj, V. Siddavanahalli (2002). "Feature Based Volumetric Video Compression for Interactive
     Playback", Proceedings of IEEE/SIGGRAPH Symposium on Volume Visualization and Graphics, p. 89-96,
     http://tinyurl.com/PMC2805201, PMCID: PMC2805201
90. Z. Yu, C. Bajaj (2002). "Image Segmentation Using Gradient Vector Diffusion and Region Merging", Proceedings
     of the 16th International Conference on Pattern Recognition, p. 941-944
91. Z. Yu, C. Bajaj (2002). "Normalized Gradient Vector Diffusion and Image Segmentation", Proceedings of the 7th
     European Conference on Computer Vision, p. 517-530
92. X. Zhang, C. Bajaj, V. Ramachandran (2002). "Parallel and Out-of-core View-dependent Isocontour Visualization
     Using Random Data Distribution", Joint Eurographics-IEEE TCVG Symposium on Visualization 2002, p. 9-18
93. Z. Yu, C. Bajaj (2003). "A Gravitation-Based Clustering Method for Particle Detection in Electron Micrographs",
     Proceedings of the 5th International Conference on Advances in Pattern Recognition, p. 137-140
94. Y. Zhang, C. Bajaj, B. Sohn (2003). "Adaptive and Quality 3D Meshing from Imaging Data", Proceedings of 8th
     ACM Symposium on Solid Modeling and Applications. p. 286-291.
95. C. Bajaj, S. Khandelwal, J Moore, V. Siddavanahalli (2003). "Interactive Poster: Interactive Symbolic
     Visualization of Semi-automatic Theorem Proving", IEEE Symposium on Information Visualization
96. Z. Yu, C. Bajaj (2004). "A Fast and Adaptive Algorithm for Image Contrast Enhancement", Proceedings of 2004
     IEEE International Conference on Image Processing, p. 1001-1004
97. C. Bajaj (2004). "A Laguerre Voronoi Based Scheme for Meshing Particle Systems", Proc. of International
     Symposium on Voronoi Diagrams in Science and Engineering, p. 115 -122.
98. Z. Yu, C. Bajaj (2004). "A Segmentation-Free Approach for Skeletonization of Gray-Scale Images via Anisotropic
     Vector Diffusion",), Proceedings of 2004 IEEE International Conference on Computer Vision and Pattern
     Recognition, p. 415-420
99. Y. Zhang, C. Bajaj (2004). "Adaptive and Quality Quadrilateral/Hexahedral Meshing from Volumetric Imaging
     Data", In Proceedings of 13th International Meshing Roundtable, p. 365-376
100. Y. Shin, C. Bajaj (2004). "Auralization I: Vortex Sound Synthesis", Proceedings of Symposium on Visualization,
     Joint Eurographics - IEEE TCVG, p. 193-200, ISBN 3-905673-07-X
101. C. Bajaj, P. Djeu, V. Siddavanahalli, A. Thane (2004). “Texmol: Interactive Visual Exploration of Large Flexible
     Multi-Component Molecular Complexes”, Proceedings of the Annual IEEE Visualization, p. 243-250.
102. S. Park, C. Bajaj (2004). "Multi-Dimensional Transfer Function Design for Scientific Visualization", Proceedings
     of the Fourth Indian Conference on Computer Vision, Graphics & Image Processing, p. 290-295
103. D. Xue, L. Demkowicz, C. Bajaj (2004). "Reconstruction of G1 Surfaces with Biquartic Patches for hp FE
     Simulations", In Proceedings of 13th International Meshing Roundtable, p. 323-332
104. C. Bajaj, P. Djeu, V. Siddavanahalli, A. Thane (2004). "TexMol: Interactive Visual Exploration of Large Flexible
     Multi-component Molecular Complexes", Proc. of the Annual IEEE Visualization Conference, p. 243-250
105. B. Kang, I. Ihm, C. Bajaj (2005). "Extending the Photon Mapping Method for Realistic Rendering of Hot Gaseous
     Fluids", Computer Animation and Virtual Worlds 16(3):353-363


                                                                                                                  16
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 17 of 41



106. Y. Zhang, C. Bajaj, G. Xu (2005). "Surface Smoothing and Quality Improvement of Quadrilateral/Hexahedral
     Meshes with Geometric Flow", Proceedings of 14th International Meshing Roundtable, p.449-468,
     NIHMSID195125, PMC Journal in Process
107. R. Araiza, M. Averill, G. Keller, S. Starks, C. Bajaj (2006). “3-D Image Registration Using Fast Fourier Transform,
     With Potential Applications To Geoinformatics and Bioinformatics”, Proceedings of the International Conference
     on Information Processing and Management of Uncertainty in Knowledge-Based Systems IPMU06, p. 817-824,
     NIHMSID193945, PMC Journal in Process
108. S. Park, C. Bajaj, G. Gladish (2006). "Artery-Vein Separation of Human Vasculature from 3D Thoracic CT Angio
     Scans", Proceedings of CompIMAGE 2006, p. 23-30, NIHMSID194051, PMC Journal in Process
109. J. T. Oden, K. R. Diller, C. Bajaj, J. C. Browne, J. Hazle, I. Babuska, J. Bass, L. Demkowicz, Y. Feng, D. Fuentes,
     S. Prudhomme, M. N. Rylander, R. J. Stafford, Y. Zhang (2006). "Development of a Computational Paradigm for
     Laser Treatment of Cancer", International Conference on Computational Science, p. 530-537, NIHMSID194039,
     PMC Journal in Process
110. C. Bajaj, L. Karlapalem (2006). “Volume Subdivision Based Hexahedral Finite Element Meshing of Domains with
     Interior 2-Manifold Boundaries”, Proceedings of the 4th international conference on Computer graphics, virtual
     reality, visualization and interaction in Africa, p. 127-136, doi 10.1145/1108590.1108611
111. S. Goswami, T. Dey, C. Bajaj (2006). "Identifying Flat and Tubular Regions of a Shape by Unstable Manifolds",
     Proc. 11th ACM Sympos. Solid and Physical Modeling, p. 27-37, NIHMSID194037, PMC Journal in Process
112. Y. Bazilevs, Y. Zhang, V. Calo, S. Goswami, C. Bajaj, T. Hughes (2006). "Isogeometric Analysis of Blood Flow:
     a NURBS-based Approach", CompIMAGE. NIHMSID194023, PMC Journal in Process p.1-6
113. C. Bajaj, S. Goswami, Z. Yu, Y. Zhang, Y. Bazilevs, T. Hughes (2006). "Patient Specific Heart Models from High
     Resolution CT", CompIMAGE. NIHMSID194017, PMC Journal in Process p. 1-6
114. Y. Zhang, Y. Bazilevs, S. Goswami, C. Bajaj, T. Hughes (2006). "Patient-Specific Vascular NURBS Modeling for
     Isogeometric Analysis of Blood Flow", Proceedings of 15th International Meshing Roundtable, p. 73-92,
     NIHMSID194040, PMC Journal in Process
115. C. Bajaj, S. Goswami (2006). "Secondary and Tertiary Structural Fold Elucidation from 3D EM Maps of
     Macromolecules", Proceedings of the Fifth Indian Conference on Computer Vision, Graphics & Image Processing,
     ICVGIP 2006, p. 264 – 275, PMCID: PMC2860966, http://tinyurl.com/PMC2860966
116. Y. Zhang, T. Hughes, C. Bajaj (2007). “Automatic 3D Mesh Generation for a Domain with Multiple Materials”,
     Proceedings of the 16th International Meshing Roundtable, p. 367-386, NIHMSID194062, PMC Journal in Process
117. S. Goswami, A. Gillette, C. Bajaj (2007). “Efficient Delaunay Mesh Generation from Sampled Scalar Functions”,
     Proceedings of the 16th International Meshing Roundtable 2007, p. 495-511, NIHMSID194108, PMC Journal in
     Process
118. W. Zhao, G. Xu, C. Bajaj (2007). “An Algebraic Spline Model of Molecular Surfaces”, Proceedings of the 2007
     ACM Symposium on Solid and Physical Modeling, p. 297-302, NIHMSID194067, PMC Journal in Process
119. X. Zhang, C. Bajaj (2007). “Extraction, Visualization and Quantification of Protein Pockets”, Proc. of the 6th
     Annual       International     Conference       on     Computational      Systems     Bioinformatics,   p.275–286,
     http://tinyurl.com/PMID17951831PMID, PMCID17951831
120. C. Bajaj, G. Xu, Q. Zhang (2007). “Bio-Molecule Surfaces Construction Via a Higher-Order Level-Set Method”,
     Proceedings of the 16th CAD/CG International Conference, p. 27-31; J Comput Sci Technol. 2008, Nov 1;
     23(6):1026-1036, NIHMSID194056, (PMCID: PMC2873780)
121. Y. Zhang, T.J.R. Hughes, C. Bajaj (2007). “Automatic 3D Mesh Generation for A Domain with Multiple
     Materials”, Proceedings of 16th International Meshing Roundtable, p. 367-386, NIHMSID194062, PMC Journal
     in Process
122. C. Bajaj, G. Xu, J. Zhang (2008). “Physically-Based Surface Texture Synthesis Using a Coupled Finite Element
     System”, Proceedings of the Geometric Modeling Processing, p. 344-357, PMCID: PMC3103232,
     http://tinyurl.com/PMC3103232
123. C. Bajaj, S. Goswami (2008). “Multi-Component Heart Reconstruction from Volumetric Imaging”, Proceedings of
     the ACM Solid and Physical Modeling Symposium, p. 193-202. http://doi.acm.org/10.1145/1364901.1364928,
     NIHMSID193748, PMC Journal in Process
124. C. Bajaj, A. Gillette (2008). “Quality Meshing of a Forest of Branching Structures ”, Proceedings of the 17th
     International Meshing Roundtable 2008, p. 433-449, NIHMSID193746, PMC Journal in Process
125. C. Bajaj, A. Gillette, Q. Zhang (2009). “Stable Mesh Decimation”, Proceedings of the 2009 SIAM/ACM Joint
     Conference on Geometric and Physical Modeling, p. 277-282, PMCID193759




                                                                                                                    17
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 18 of 41



126. C. Bajaj, A. Chen, G. Xu, Q. Zhang, W. Zhao (2009). “Hierarchical Molecular Interfaces and Solvation
     Electrostatics”, Proceedings of the 2009 SIAM/ACM Joint Conference on Geometric and Physical Modeling, p.
     283-288, NIHMSID193754, PMC Journal in Process
127. C. Bajaj, R. Chowdhury, M. Rasheed (2009). “A Dynamic Data Structure for Flexible Molecular Maintenance and
     Informatics”, Proceedings of the 2009 SIAM/ACM Joint Conference on Geometric and Physical Modeling, p. 259-
     270, NIHMSID193756, PMC Journal in Process
128. D. Ress, S. Dhandapani, S. Katyal, C. Greene, C. Bajaj (2010). “Surface-Based Imaging Methods for High-
     Resolution Functional Magnetic Resonance Imaging”, Proceedings of CompIMAGE 2010, p. 130-140,
     NIHMSID187599, PMC Journal in Process
129. Q. Zhang, B. Subramanian, G. Xu, C. Bajaj (2010). “Quality Multi-domain Meshing for Volumetric Data”, in
     Proceedings of 2010 3rd International IEEE Conference on Biomedical Engineering and Informatics, p. 472-476,
     PMCID: PMC3085488, http://tinyurl.com/PMC3085488
130. G. Xu, M. Li., C. Sorzano, R. Melero, C. Bajaj (2010). “Electric-Potential Reconstructions of Single Particles
     Using L2-Gradient Flows”, in Proceedings of 2010 3rd International Conference on Biomedical Engineering and
     Informatics, p. 213-217, PMCID# PMC3091820, http://tinyurl.com/PMC3091820
131. O. Sharma, Q. Zhang, F. Anton, C. Bajaj (2010). “Multi-Domain, Higher Order Level Set Scheme for 3D Image
     Segmentation on the GPU”, Proceedings of the IEEE Computer Society Conference on Computer Vision and
     Pattern Recognition (CVPR), p 2211-2216, NIHMSID192191, PMC Journal in Process
132. J. Edwards, C. Bajaj (2010). “Topologically Correct Reconstruction of Tortuous Contour Forests”, Proceedings of
     the ACM Symposium on Solid and Physical Modeling, p. 51-60
133. A. Gillette, C. Bajaj (2010). “A Generalization for Stable Mixed Finite Elements”, Proceedings of the ACM
     Symposium on Solid and Physical Modeling, p. 41-50
134. C. Bajaj, R. Bettadapura, N. Lei, A. Mollere, C. Peng, A. Rand (2010). “Constructing A-Spline Weight Functions
     for Stable WEB-Spline Finite Element Methods”, Proceedings of the ACM Symposium on Solid and Physical
     Modeling, p. 153-158
135. R. Chowdhury, C. Bajaj (2010). “Multi-level Grid Algorithms for Faster Molecular Energetics”, Proceedings of the
     ACM Symposium on Solid and Physical Modeling, p. 147-152
136. A. Gillette, C. Bajaj (October 2011), “Dual Formulations of Mixed Finite Element Methods with Applications”,
     May 11, 2011, arXiv:1012.3929, Computer Aided Design, Special Issue for SPM 2010, 43(10): 1213-1221, doi
     10.1016/j.cad.2011.06.017, October 2011, (PMCID: PMC3185384)
137. A. Schwarzkopf, T. Kalbe, A. Kuijper, M. Goesele, C. Bajaj (2011). “Volumetric Nonlinear Anisotropic Diffusion
     on GPUs”, Proceedings of the Third International Conference on Scale Space Methods and Variational Methods
     in Computer Vision, vol. 6667, November 2011 p. 1-12
138. S Mitchell, A. Rand, M. Ebeida, C. Bajaj (2012). “Variable Radii Poisson-Disk Sampling”, Canadian Conference
     on Computational Geometry, August 2012, Charlottetown, Prince Edward Island, Canada, p.185-190
139. J. Edwards, W. Wang, and C. Bajaj (2013). “Surface segmentation for improved remeshing”, Proc. Of 21st
     International Meshing Roundtable, pp. 403 – 418, San Jose, CA, Springer
140. D. Cha, Q. Zhang, A. Rand, R. Chowdhury, C. Bajaj (2015). “Accelerated Molecular Mechanical and Solvation
     Energetics on Multicore CPUs and Many-Core CPUs”, Proc. Of the 6th ACM Conference on Bioinformatics
     Computational Biology and Health Informatics, pp. 222-231, Atlanta, Georgia, Sept., 2015
141. M. Rasheed, N. Clement, A. Bhowmick, C. Bajaj (2016) “Statistical Framework for Uncertainty Quantification in
     Computational Molecular Modeling”, Proceedings Of the 7th ACM Conference on Bioinformatics, Computational
     Biology and Health Informatics, pp. 146-155, Seattle, WA, Oct. 2016, ISBN: 978-1-4503-4225-
     4 doi>10.1145/2975167.2975182, dl.acm.org/citation.cfm?id=2975182
142. N. Clement, M. Rasheed, C. Bajaj (2016), “Uncertainty Quantified Computational Analysis of the Energetics of
     Virus Capsid Assembly”, Proceedings of the 2016 ACM/IEEE International Conference on Bioinformatics and
     Biomedicine, pp. 1706 – 1713, Shenzhen, China, Dec 15-18, 2016, DOI: 10.1109/BIBM.2016.7822775,
143. A. Abdelkader, C. Bajaj, M. Ebeida, S. Mitchell, (2017) "A Seed Placement Strategy for Conforming Voronoi
     Meshing" Proc. of Canadian Conference on Computational Geometry (CCCG) 2017, pp. 95-100, Ottawa, Ontario,
     July 26–28, 2017
144. X. Huang, Z. Liang, Q. Huang, C. Bajaj, (2017) “Translation Synchronization via Truncated Least Squares”,
     Advances in Neural Information Processing Systems 20 (NIPS 2017), Volume 30, pp. 1459-1468 Long Beach,
     CA, Dec. 4-9, 2017
145. S. Gupta, C. Bajaj, (2017) “Efficient Clustering-based Noise Covariance Estimation for Maximum Noise
     Fraction”, National Conference on Computer Vision, Pattern Recognition, Image Processing and Graphics
     (NCVPRIPG) 2017, pp. 232-244, Mandi, India, Dec 16-19, 2017, DOI: 10.1007/978-XXX-XX-XXXX-2_21


                                                                                                                  18
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 19 of 41



146. A. Abdelkader, C. Bajaj, M. Ebeida, A. Mahmoud, S. Mitchell, A. Rushdi, and J. Owens, (2018) “Sampling
    Conditions for Conforming Voronoi Meshing by the VoroCrust Algorithm”, Symposium on Computational
    Geometry, SOCG 2018, Budapest, Hungary
147. C. Bajaj, T. Gao, Q. Huang, Z. He, Z. Liang, (2018) “SMAC: Simultaneous Mapping and Clustering Using
    Spectral Decompositions”, International Conference on Machine Learning, Volume 80, pp 324-333, June 2018,
    Stockholm, Sweden
148. J. Wu, D. Li, Y. Yang, C. Bajaj , X. Ji, (2018) “Dynamic Filtering with Large Sampling Field for ConvNets. In:
    Ferrarit V., Hebert M., Sminchisescu C., Weiss y. (eds) Computer vision-ECCV 2018. Lecture Notes in Computer
    Science, vol 11214. Springer. (https://doi//.org/10.1007/978-3-030-01249-612)
149. D. Wang, Z. Tang, C. Bajaj , Q. Liang, “Stein Variational Gradient Descent with Matrix Valued Kernels” Proc. of
    33rd Neural Information Processing, NeurIPS 2019, 2019 Dec; 32:7834-7844, PMID: 31857781. PMCID:
    PMC6923147
150. C. Bajaj, Y. Wang, T. Wang, SketchyCoreSVD: SketchySVD from Random Subsampling of the Data Matrix,
    http://arxiv.org/abs/1907.13634, Arxiv:1907.13634 , Proc. of IEEE BigData Conference 2019,
    DOI: 10.1109/BigData47090.2019.9006345
151. S. Gupta, C. Bajaj, “A Streaming model for Generalized Rayleigh with extensions to Minimum Noise Fraction
    Proc. of IEEE BigData Conference 2019, DOI: 10.1109/BigData47090.2019.9006512

TECHNICAL REPORTS (Not appearing in prior publication lists)

1.    "A Note on an Efficient Implementation of the Sylvester Resultant for Multivariate Polynomials", (with A.
      Royappa), Technical Report 718, Purdue University, Computer Sciences (10/23/87)
2.    "Algorithmic Implicitization of Algebraic Curves and Surfaces", Technical Report 742, Purdue University,
      Computer Sciences (2/5/88)
3.    "Approximation Methods for Algebraic Curves and Surfaces", Technical Report 822, Purdue University,
      Computer Sciences (11/15/88)
4.    "On the Applications of Multi-Equational Resultants", (with T. Garrity, J. Warren), Technical Report 826, Purdue
      University, Computer Sciences (11/21/88)
5.    "Curvature Adjusted Parameterization of Curves", (with R. Patterson), Technical Report 907 (16 pages), Purdue
      University, Computer Sciences (9/19/89)
6.    "Quadric and Cubic Hypersurface Parameterization", Technical Report 881, Purdue University, Computer
      Sciences (4/27/89)
7.    "Parametric, and Surface. Unifying Parametric and Implicit Surface Representations for Computer Graphics:
      Surface Display and Algebraic Fitting", Technical Report 995 (25 pages), Purdue University, Computer Sciences
      (7-18-90).
8.    "Portable 3D Graphics in a Heterogeneous Distributed Environment", (with V. Anupam, M. Fields, A. Royappa),
      Technical Report 91-074 (7 pages), Purdue University, Computer Sciences (10/17/91)
9.    "The Vaidak Medical Imaging and Model Reconstruction Toolkit", (with B. Bailey, M. Fields), Technical Report
      91-066 (21 pages), Purdue University, Computer Sciences (8/30/91)
10.   "XS: A Hardware Independent Graphics and Windowing Library", (with V. Anupam, A. Burnett, M. Fields, A.
      Royappa, D. Schikore), Technical Report 91-062 (16 pages), Purdue University, Computer Sciences (8/28/91)
      CAPO-91-28 1991
11.   "Geometric Search and Replace in Solid Modeling Editing", (with K. Sugihara), Technical Report 92-078 (11
      pages), Purdue University, Computer Sciences (10/14/92)
12.   "The Shilp Solid Modeling and Display Toolkit in v 1.1", (with V. Anupam), Technical Report 92-072 (43 pages),
      Purdue University, Computer Sciences (10/92)
13.   "Collaborative multimedia game environments", (with V. Anupam), Technical Report 93-086 (13 pages), Purdue
      University, Computer Sciences (12/93)
14.   "Distributed Modeling and Rendering of Splines Using Ganith", (with J. Chen, S. Evans), Technical Report 93-006
      (29 pages), Purdue University, Computer Sciences (1/93)
15.   "Trivariate Interpolation for Scientific Visualization", (with G. Xu), Technical Report 93-032, Purdue University,
      Computer Sciences (6/93)
16.   "A Geometric Approach to Molecular Docking and Similarity", (with F. Bernardini, K. Sugihara), Technical
      Report 94-017 (20 pages), Purdue University, Computer Sciences (3/94)




                                                                                                                     19
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 20 of 41



17. "Converting a Rational Surface to a Standard Rational Bernstein-Bezier Surface", (with G. Xu), Technical Report
    94-044 (7 pages), Purdue University, Computer Sciences (6/94)
18. "Cooperating Brokers to Support Cooperative Work", (with V. Anupam, P. Zhang), Technical Report 94-009,
    Purdue University, Computer Sciences (2/94)
19. "Polynomial Surface Patch Representations", Technical Report 94-038 (25 pages), Purdue University, Computer
    Sciences (5/94)
20. "Smooth Low Degree Approximations of Polyhedra", (with J. Chen, G. Xu), Technical Report 94-002 (24 pages),
    Purdue University, Computer Sciences (1/94)
21. "Adaptive Modeling of Dense Scattered Volumetric and Manifold Data", (with F. Bernardini, G. Xu), Technical
    Report 95-028, Purdue University, Computer Sciences (1995)
22. “Approximation of Polyhedron with C^2 A-Patches”, (with G. Xu, J. Chen), Technical Report on Fourth SIAM
    Conference on Geometric Design, November 6-9, Nashville, TN (1995)
23. "Decimation of 2D Scalar Data with Error Control", (with D. Schikore), Technical Report, Feb 1995 , Purdue
    University, Computer Sciences (1995)
24. "Automatic Generation of 3D CAD Models", (with F. Bernardini, J. Chen, D. Schikore), Technical Report 96-015,
    Purdue University, Computer Sciences (1996)
25. "Energy Formulations of A-Splines", (with J. Chen, R. Holt, A. Netravali), Technical Report 96-031, Purdue
    University, Computer Sciences (1996)
26. "Object Based Constraint Management for Collaborative Systems", (with P. Zhang), Technical Report 96-039,
    Purdue University, Computer Sciences (1996)
27. "Comprehensive Analysis of Joints from Patient Clinical Data", (with F. Bernardini, S. Cutchin, K. Lin, E. Sacks,
    D. Schikore), Technical Report 97-019, Purdue University, Computer Sciences, (1997)
28. "Compression and Coding of Large CAD Models", (with V. Pascucci, G. Zhuang), Technical Report 97-022,
    Purdue University, Computer Sciences, (1997)
29. "Error Resilient Streaming of Compressed VRML", (with S. Cutchin, V. Pascucci, G. Zhuang),
30. "Web Based Collaborative CAAD", (with S. Cutchin, V. Pascucci, A. Paoluzzi, C. Morgia, G. Scorzelli),
31. "Web-based approach for very complex animations through geometric programming", (with C. Baldazzi, S.
    Cutchin, A. Paoluzzi, V. Pascucci, M. Vicentino), TICAM Technical Report #98-11
32. "Active Contouring of Images with Physical A-Splines", (with V. Pascucci, R. Holt, A. Netravali), TICAM
    Technical Report #98-03
33. "Smooth Reconstruction and Deformation of Free-Form Fat Surfaces", (with G. Xu), TICAM Technical Report
    #99-08
34. "Three-Dimensional Imaging of the Experimental Spinal Cord Injury", (with B. Duerstock, V. Pascucci, D.
    Schikore. K. Lin, R. Borgens), TICAM Technical Report #99-37
35. "The Metabuffer: A Scalable Multiresolution Multidisplay 3-D Graphics System Using Commodity Rendering
    Engines", (with W. Blanke, D. Fussell, X, Zhang), Technical Report, University of Texas at Austin
36. "Visualization-Specific Compression of Large Volume Data", (with I. Ihm, S. Park), TICAM Technical Report
    #00-17
37. "A Cluster Based Emulator for Multidisplay, Multiresolution Parallel Image Compositing", (with W. Blanke, X.
    Zhang, D. Fussell), CS & TICAM Technical Report, University of Texas at Austin, 2001
38. "Effective Visualization of Very Large Oceanography Time-varying Volume Dataset", (with S. Park, I. Ihm), CS
    & TICAM Technical Report, University of Texas at Austin, 2001
39. "Hardware Accelerated Multipipe Parallel Rendering of Large Data Stream", (with S. Park, S. Park), CS & TICAM
    Technical Report, University of Texas at Austin, 2001
40. "Parallel Multi-PC Volume Rendering System", (with S. Park, A. Thane), CS & ICES Technical Report, University
    of Texas at Austin, 2002
41. "Progressive Tracking of Isosurfaces in Time-Varying Scalar Fields", (with A. Shamir, B. Sohn), CS & ICES
    Technical Report, University of Texas at Austin, 2002
42. "A Geometric Feature Detection Approach to Particle Picking in Electron Micrographs", (with Z. Yu), Technical
    Report TR-03-30, 2003
43. "Interactive Symbolic Visualization of Semi-automatic Theorem Proving", (with S. Khandelwal, J Moore, V.
    Siddavanahalli), Technical Report TR-03-37, Department of Computer Sciences, The University of Texas at Austin,
    August 2003
44. "Level-set Based Volumetric Anisotropic Diffusion for 3D Image Denoising", (with Q. Wu, G. Xu), ICES
    Technical Report 03-10, The University of Texas at Austin, 2003




                                                                                                                  20
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 21 of 41



45. "An Adaptive Irregularly Spaced Fourier Method for Protein-Protein Docking", (with J. Castrillon-Candas, V.
    Siddavanahalli), Technical Report TR-05-34, Department of Computer Sciences, The University of Texas at Austin,
    July 11, 2005
46. “Nonequispaced Fourier Transforms for Protein-Protein Docking”, (with J. Castrillon-Candas, V. Siddavanahalli),
    ICES Technical Report TR-05-44, The University of Texas at Austin, 2005
47. “Surface Smoothing and Quality Improvement of Quadrilateral/Hexahedral Meshes with Geometric Flow”, (with
    Y. Zhang, G. Xu), ICES Technical Report TR-05-18, the University of Texas at Austin, 2005
48. “Fast Error-Bounded Surfaces and Derivatives Computation for Volumetric Particle Data”, (with V.
    Siddavanahalli), ICES Technical Report TR-06-03, the University of Texas at Austin, 2006
49. “Patient-Specific Vascular NURBS Modeling for Isogeometric Analysis of Blood Flow”, (with Y. Zhang, Y.
    Bazilevs, S. Goswami, T.J.R. Hughes), ICES Technical report TR-06-07, the University of Texas at Austin, 2006
50. “Smooth Surface Constructions via a Higher Order Level Set Method”, (with G. Xu, Q. Zhang), ICES Technical
    Report TR-06-18, the University of Texas at Austin, 2006
51. “Fast Algorithms for Molecular Interface Triangulations and Solvation Energy Computations”, (with V.
    Siddavanahalli, W. Zhao), ICES Technical Report TR-07-06, the University of Texas at Austin, 2007
52. “An Algebraic Spline Model of Molecular Surfaces”, (with W. Zhao, G. Xu), ICES Technical Report TR-07-07,
    the University of Texas at Austin, 2007
53. “Spatially Realistic Human Heart Finite Element Models From Medical Imaging”, (with S. Goswami), ICES
    Technical Report TR-08-01, the University of Texas at Austin, 2008
54. “Resolution Adaptive Spline Modeling for Rapid Poisson Boltzmann Molecular Electrostatics”, (with A. Chen),
    CS Technical Report TR-08-12, the University of Texas at Austin, 2008
55. "F3Dock: A Fast, Flexible and Fourier Based Approach to Protein-Protein Docking", (with R. Chowdhury, V.
    Siddahanavalli), CS Technical Report TR-08-01, The University of Texas at Austin, 2008
56. “Packing Grids for Rapid Protein Interfaces”, (with R. Chowdhury), CS Technical Report TR-08-02, The
    University of Texas at Austin, 2008
57. “Fast Molecular Solvation Energetics and Forces Computation”, (with W. Zhao), ICES Technical Report TR-08-
    20, The University of Texas at Austin, 2008
58. “Spatically Realistic Human Heart Finite Element Models from Medical Imaging”, (with S. Goswami), ICES
    Technical Report TR-08-01, The University of Texas at Austin, 2008
59. “CUDA Accelerated Multi-Domain Volumetric Image Segmentation and Using a Higher Order Level Set
    Method”, (with O. Sharma, F. Anton, Q. Zhang), ICES Technical Report TR-09-23, The University of Texas at
    Austin, 2009
60. “Efficient and Higher-Order Fast Multipole Boundary Element Method for Poisson Boltzmann Electrostatics”,
    (with A. Chen), ICES Technical Report TR-09-20, The University of Texas at Austin, 2009
61. “Stable Mesh Decimation”, (C. Bajaj, A. Gillette, Q. Zhang), Oct 8, 2009, arXiv:0910.1402
62. “Complementary Space for Enhanced Uncertainty and Dynamics Visualization”, (C. Bajaj, A. Gillette, S.
    Goswami, B. J. Kwon, J. Rivera), Oct 20, 2009, arXiv:0910.4084
63. “Computational Inversion of Electron Tomography Images Using L2-Gradient Flows”, (with G. Xu, M. Li, A.
    Gopinath), ICES Technical Report TR-10-11, The University of Texas at Austin, 2010, NIHMSID 266229,
    (PMCID: PMC4188448)
64. “Error Estimates for Generalized Barycentric Interpolation”, (A. Gillette, A. Rand, C. Bajaj), Apr 15, 2011,
    arXiv:1010.5005, Adv Comput Math, 2012 Oct 1; 37(3): pp 417–439, doi: 10.1007/s10444-011-9218-z
    NIHMSID: NIHMS283685, PMCID: PMC3549276
65. “Dual Formulations of Mixed Finite Element Methods with Applications”, (A. Gillette, C. Bajaj), May 11, 2011,
    arXiv:1012.3929
66. “On a Nanoscopically-Informed Shell Theory of Single-Wall Carbon Nanotubes”, (C. Bajaj, A. Favata, P. Podio-
    Guidugli), Nov 19, 2011, arXiv:1111.4574
67. “Quadratic Serendipity Finite Elements on Polygons Using Generalized Barycentric Coordinates”, (A. Rand, A.
    Gillette, C. Bajaj), Jul 20, 2012, arXiv:1012.3929
68. “Interpolation Error Estimates for Mean Value Coordinates over Convex Polygons”, (A. Rand, A. Gillette, C.
    Bajaj), Sep 18, 2012, arXiv:1111.5588, (PMCID: PMC37667007)
69. “Construction of Scalar and Vector Finite Element Families on Polygonal and Polyhedral Meshes”, (A. Gillette, A.
    Rand, C. Bajaj), May 27, 2014, arXiv:1405.6978
70. “On Low Discrepancy Samplings in Product Spaces of Motion Groups”, (C. Bajaj, A. Bhowmick, E.
    Chattopadhyay, D. Zuckerman), Nov 28, 2014, arXiv:1411.7753
71. “On the construction of general cubature formula by flat extensions”, (Marta Abril Bucero (INRIA Sophia


                                                                                                                 21
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 22 of 41



      Antipolis), C. Bajaj, B. Mourrain (INRIA Sophia Antipolis)), Jun 9, 2015, arXiv:1506.00085, Linear Algebra and
      its Applications, Special Issue, August 1, 2016, Vol 502, pp. 104-125, Structured Matrices: Theory and
      Applications, http://dx.doi.org/10.1016/j.laa.2015.09.052, (PMCID: PMC4995016)
72.   “Characterization and Construction of a Family of Highly Symmetric Spherical Polyhedra with Application in
      Modeling Self-Assembling Structures”, (M. Rasheed, C. Bajaj), Jul 30, 2015, arXiv:1507.08374
73.   “Quantifying and Visualizing Uncertainties in Molecular Models”, (M. Rasheed, N. Clement, A. Bhowmick, C.
      Bajaj), Aug 17, 2015, arXiv:1508.03882,
74.   “Higher Order Mutual Information Approximation for Feature Selection”, (J. Wu, S. Gupta, C. Bajaj), Dec 2016,
      arXiv:1612.00554
75.   “Sampling Conditions for Conforming Voronoi Meshing by the VoroCrust Algorithm”, A. Abdelkader, C. L.
      Bajaj, M. S. Ebeida, A. H. Mahmoud, S. A. Mitchell, J. D. Owens, A. A. Rushdi, Mar 2018, ArXiv:1803.06078
76.    ‘Blind Hyperspectral-Multispectral Image Fusion via Graph Laplacian Regularization”, C. L. Bajaj, T.
      Wang, Feb 2019, Arxiv:1902.08224
77.    ‘SketchyCoreSVD: SketchySVD from Random Subsampling of the Data Matrixz”, J C. Bajaj, Y. Wang, T. Wang,
      July 2019,. http://arxiv.org/abs/1907.13634, DOI: 10.1109/BigData47090.2019.9006345, Proc. OF IEEE
78.   “VoroCrust: Voronoi Meshing Without Clipping”, (A. Abdelkader, C. L. Bajaj, M. S. Ebeida, A. H. Mahmoud, S.
      A. Mitchell, J. D. Owens, A. A. Rushdi), Jan 2020 ArXiv:1902.08767
79.   “Weighted Random Forests to Improve Arrhythmia Classification”, K. Gajowniczek, I. Grzegorczyk, T.
      Zabkowski, C. Bajaj, Jan 2020, Electronics as part of the Special Issue Computational Intelligence for
      Physiological Sensors and Body Sensor Networks: https:/www.mdpi.com/2079-9292/9/1/99/pdf

      RESEARCH GRANTS & CONTRACTS
1.    8/1/86 - 1/31/89 "Automating Robots for Intelligent Manufacturing", ($81,000), National Science Foundation,
      MIP-8521356
2.    9/1/86 - 6/30/88 "Experimental Laboratory for Electronic Prototyping and Geometric Modeling", ($117,000),
      National Science Foundation, CCR-8612590, (with M. Atallah, C. Hoffmann)
3.    7/1/87 - 6/30/88 "Algorithmic Robotics: Geometric Modeling and Motion Planning", ($10,200), Purdue Research
      Foundation, David Ross Grant
4.    1/1/88 - 6/30/88 "Algebraic Methods in Solid Modeling", ($26,500), Computer Aided Manufacturing -
      International, Contract No. H928/C
5.    7/1/88 - 6/30/89 "Algorithmic Robotics: Geometric Modeling and Motion Planning", ($10,200), Purdue Research
      Foundation, David Ross Grant
6.    10/1/88 - 9/31/89 "An Experimental Laboratory for Computational Algebraic Geometry", ($75,000), Defense
      University Research Instrumentation Program, DAAL03-88-G-0068, (with S. Abhyankar)
7.    1/1/88 - 6/30/90 "Computational Algebraic Geometry and Geometric Modeling", ($150,000), Army Research
      Office/ Cornell MSI, DAAG29-85-C-0018, (with S. Abhyankar)
8.    7/15/88 - 9/31/90 "Modular Algorithms in Computational Algebraic Geometry", ($217,000), Office of Naval
      Research, N00014-88-0402, (with S. Abhyankar)
9.    8/14/89 - 8/13/90 "Surface Fitting using Algebraic Surfaces", ($10,200), Purdue Research Foundation, David Ross
      Grant
10.   5/15/89 - 9/31/91 "Algorithmic Algebraic Geometry", ($160,000), National Science Foundation, DMS-8816286,
      (with S. Abhyankar)
11.   8/14/90 - 8/13/91 "Polyhedral Decomposition Algorithms", ($10,200), Purdue Research Foundation, David Ross
      Grant
12.   7/1/91 - 12/31/91 "Efficient Algorithms and Data Structures for Geometric Design", ($30,000), Air Force Office of
      Scientific Research, AFOSR-91-0276
13.   7/15/90 - 9/31/92 "Solving and Visualizing Systems of Algebraic Equations", ($102,000), National Science
      Foundation, CCR-9002228
14.   11/16/91 - "Distributed and Collaborative Geometric Design", ($30,000), American Telephone and Telegraph, AT
      & T 730-1398-3000
15.   1/1/92 - 12/31/92 "Efficient Algorithms and Data Structures for Geometric Design", ($62,984), Air Force Office of
      Scientific Research, AFOSR-91-0276
16.   8/14/92 - 8/13/93 "Collaborative Geometric Design", ($9,900), Purdue Research Foundation, David Ross Grant
17.   1/1/93 - 12/31/93 "Shape Optimization in a Distributed and Collaborative Modeling Environment", ($30,000),
      NASA Langley Research, NAG-1-1473




                                                                                                                    22
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 23 of 41



18. 9/1/91 - 8/31/94 "Algorithmic Algebraic Geometry", ($367,035), National Science Foundation, DMS-9101424,
    (with S. Abhyankar)
19. 8/14/93 - 8/13/94 "Collaborative Geometric Design", ($9,900), Purdue Research Foundation, David Ross Grant
20. 9/1/91 - 8/31/94 "Algorithmic Algebraic Geometry", ($4,000), National Science Foundation, REU - DMS-9101424
21. 4/1/93 - 3/31/94 "Geometric and Solid Modeling with Algebraic Surfaces", ($10,000), National Science
    Foundation, REU - CCR-9222467
22. 2/1/93 - 1/31/95 "Efficient Algorithms and Data Structures for Geometric Design", ($179,441), Air Force Office of
    Scientific Research, F49620-93-1-0138
23. 4/1/93 - 3/31/96 "Geometric and Solid Modeling with Algebraic Surfaces", ($222,665), National Science
    Foundation, CCR-9222467
24. 10/1/93 - 9/30/96 "Efficient Algorithms and Data Structures for Geometric Design", ($119,750), Air Force Office
    of Scientific Research, AASERT F49620-93-1-0138
25. 10/1/93 - 9/31/96 "Modeling and Visualization for Polymers, Surfaces and Biomolecules", ($248,491), Air Force
    Office of Scientific Research, F49620-94-1-0080
26. 1/1/94 - 12/31/96 "Modeling and Simulation in a Reconfigurable Distributed Virtual Environment", ($375,000),
    Office of Naval Research, N00014-94-1-0370
27. 11/1/94 - 10/31/96 "A Collaboratory for Distributed Virtual Environments", ($150,000), Army Research Office,
    DAAH04-95-1-0008
28. 8/14/95 - 8/13/96 "Deformable Modeling", ($9,900), Purdue Research Foundation, Davis Ross Grant
29. 4/14/95 - 4/13/96 "High Performance Networks & Visualization", ($150,00), National Science Foundation, CDA-
    9422038 , (with J. Rice, E. Houstis, D. Marinescu, V. Rego)
30. 6/1/95 - 12/31/97 "Modeling and Simulation in a Recongurable Distributed Virtual Environment", ($100,778),
    Office of Naval Research, AASERT N00014-94-1-0370
31. 12/16/95 - "3D FAX", (with A. Chaturvedi), ($25,000), American Telephone and Telegraph, AT & T 730-1398-
    3000
32. 1/1/96 - "Center on Image Analysis and Data Visualization", $100,000 per year, Purdue University
33. 3/1/96 - 2/28/97 "Repetitive Contact Modeling, Analysis & Visualization", ($139,760), National Science
    Foundation, CDA-9529499, (with B. Hillberry, and E. Sacks)
34. 8/14/96 - 8/13/97 "Deformable Modeling", ($9,900), Purdue Research Foundation, Davis Ross Grant
35. 6/1/96 - 5/31/97 "Distributed Analysis and Visualization of Spinal Cord Injuries", ($39,800) per year, Canadian
    Spinal Research Organization, Award No: 3409670
36. 6/1/96 - 2/28/97 "Flexible Constraint Management in CSCW", ($26,500), National Institute of Standards and
    Testing, NIST grant No: 60NANB4D1645
37. 3/1/97 - 2/28/98 "Interrogative Virtual Reality", ($126,818), Office of Naval Research N0014-97-1-0398
38. 4/1/97 - 12/31/97 "Visualization of Scalar, Vector and Tensor Field Data", ($126,882), Air Force Office of
    Scientific Research, F 49620-97-1-0278
39. 6/1/97 - 4/30/98 "Prostate Image Characterization", ($13,475), Indiana Center for Advanced Research, Award No:
    6712868
40. 8/1/98 - 7/31/00 "Modeling and Visualization with Algebraic Surfaces and Splines", ($150,000), National Science
    Foundation, CCR-9732306
41. 8/25/98 - 8/24/00 "Data Intensive, Display Intensive Visualization", ($400,000), Sandia National Labs and
    Lawrence Livermore National Labs BD-4485
42. 7/1/98 - 6/3/00 "Data Intensive Visualization", ($113,328), National Aeronautics and Space Administration NCC2-
    5276
43. 9/1/98 - 8/31/01 "Multiscale Physics-Based Simulation of Fluid Flow for Energy and Environmental
    Applications", ($1,700,000) National Science Foundation, DMS-9873326 (with J. Wheeler, T. Arbogast, S.
    Bryant, Dawson)
44. 2/24/99 - 9/30/00 "Structural Simulation Using Multiresolution Material Models", ($400,000) Sandia National
    Labs (with T. Oden, I.Babuska, G. Rodin)
45. 10/1/99 - 9/30/00 "Interaction Environments", ($105,000) National Partnership for Advanced Computing
    Infrastructure (NSF-NPACI)
46. 10/15/99 - 9/30/02 "Terascale Data Visualization", ($593,536) National Science Foundation ACI-9982297
47. 1/1/00 - 12/31/01 "MetaBuffer: Combining Realtime Parallel Graphics and Multiresolution VR Display",
    ($161,040) Texas Higher Education Coordinating Board (with Donald Fussell)
48. 6/1/00 - 5/31/03 "Interrogative Synthetic Environments", ($51,000) National Science Foundation INT-9987409




                                                                                                                  23
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 24 of 41



49. 10/1/00 - 9/30/01 "Interaction Environments", ($308,000) National Partnership for Advanced Computing
    Infrastructure (NSF-NPACI)
50. 9/1/00 - 3/31/04 "Formal Methods Visualization", ($493,177) National Science Foundation CCR-9988357 (with J.
    Moore)
51. 06/30/99 to 06/29/02 “Research in the Area of Computational and Applied Mathematics”, ($12,402), Lucent
    Technologies
52. 10/01/01 – 09/30/02 “Interaction Environments”, ($316,000), National Partnership for Computational
    Infrastructure (NSF-NPACI) Sub Contract from SDSC
53. 10/01/01 to 09/31/04 “Data Intensive and Display Intensive Computing”, ($400,000), Lawrence Livermore
    National Laboratory
54. 10/1/02- 9/30/05 "ITR: Large Scale Simulations of Emulsions", ($400,000) National Science Foundation, ACI:
    0220037 (with G. Rodin, R. Bonnecaze)
55. 10/01/02 – 09/30/03 “Interaction Environments”, ($315,000), National Partnership for Computational
    Infrastructure (NSF-NPACI) Sub Contract from SDSC
56. 9/1/03 to 8/31/04 “4D Deformable Anatomy Models for Radiation Therapy” ($19,000) Whitaker-Biomed (with L.
    Dong)
57. 10/01/03 – 04/30/05 “Interaction Environments”, ($275,000). National Partnership for Computational
    Infrastructure (NSF-NPACI) Sub Contract from UCSD-SDSC
58. 9/15/03 – 8/30/07 “ITR: Subnanometer Structure Based Fold Determination of Biological Complexes”,
    ($2,250,000) National Science Foundation, EIA: 032550 (with Wah Chiu and Andrej Sali)
59. 09/1/03 – 08/31/08 “Mastadon: A High Throughput Simulation Infrastructure”, ($1,238,471) National Science
    Foundation (with R. Mikkulainen, D. Burger, K. McKinley and V. Ramachandran)
60. 06/1/04 – 05/31/08 “Towards a Computational Center for Biomolecular Complexes”, ($2,263,996) National
    Institutes of Health, P20-RR020647, (with W. Chiu (Baylor College of Medicine), H. Baker (Rutgers University),
    A. Olson (The Scripps Research Institute)
61. 04/1/05 – 03/31/2010 “Hierarchical Methods for Bio-Molecular Complexes”, ($718,065) National Institutes of
    Health, R01-GM074258
62. 10/01/05 – 09/30/10 “A Dynamic Data Driven System for Laser Treatment of Cancer”, ($805,930), National
    Science Foundation, CNS-0540033, (with T. Oden (PI), K. Diller, J. Browne)
63. 03/1/06 – 02/28/10 “A New Approach to Rapid Protein-Protein Docking”, ($850,000) National Institutes of
    Health, R01-GM07308
64. 09/01/06 – 08/31/09 MRI: “Acquisition of a High Performance Computing System for Online Simulation”,
    National Science Foundation Equipment Grant ($800,000), CNS-0619838, (with O. Ghattas, T. Oden, J. Boisseau,
    M. Wheeler)
65. 08/15/06 – 08/14/07 UT- Austin, Texas Institute for Drug Diagnostics Development – TI3D, ($100,000), Post-
    Doctoral Student Grant
66. 03/01/07 – 02/28/13 “Software Maintenance for Biomolecular Complexes”, ($900,000), National Institutes of
    Health, R01-EB004873
67. 09/01/09 – 08/31/12 “Advanced Computing: Patient Specific Cardiovascular Modeling and Analysis”, with T.
    Hughes of UT and Adelia Sequeira, et al, of Portugal, ($175,000), Portuguese Science and Technology Foundation
68. 09/01/12 - 08/31/13 "Collaborative Research: Conceptualizing an Institute For Using Inter-domain Abstractions to
    Support Inter-disciplinary Applications", National Science Foundation OCI-1216701, ($1,170,737), with S.
    Midkiff, D. Padua, K. Pingali, M. Kulkarni, R. Elber, J. Caruthers, A. Prakash, P. H Geubelle, J. Hart, V. Pai.
69. 04/01/14 – 09/30/16 “Global Optimization and Fourier Studies with application to Higher Order Meshing”, Sandia
    National Labs Contract #1439100, ($498,000)
70. 08/01/15 – 08/31/20 “Mathematical Chemical Imaging with Uncertainty Quantifications”, BioMath (NSF/NIH)
    R01-GM117594-01, -02, -03 ($1,539,212) with Pradeep Ravikumar (UT Austin) and Rohit Bhargava (UIUC)
71. 08/01/15 – 08/31/19 “Mathematical Chemical Imaging with Uncertainty Quantifications”, BioMath (NSF/NIH)
    Supplement, 5R01GM117594 ($35,750)
72. 06/01/2016 - 08/31/2017 “Virtual Surgical Atlas: Medical Modeling of the Pediatric Skull”, Dell Medical School,
    ($75,140) with Dr. Raymond J. Harshbarger, III, MD, Dell Medical School, Seton Family of Hospitals, OSP#
    201602388, Project# CR-14-051
73. 08/15/15 – 12/31/17 “A-MOP – Algorithms for Macro-Molecular Pocket Identification”, INESC-ID/University of
    Lisboa (Portugal)(UTAP-EXPL/QEQ-COM/0019/2014), ($14,935)




                                                                                                                 24
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 25 of 41



74. 06/06/2016 - 12/31/2017 “Polar Sampling and Optimization of Protein-Ligand Cocrystal Structures”, NIH of
    General Medical Sciences, Small Business Technology Transfer Program, GFREE BIO, LLC, Grant No:
    1R41GM116300-01, ($224,934) with Charles Reynolds (GFREE BIO)


MULTIMEDIA

      1.   A. Abdelkader, C. Bajaj, M. Ebeida, A.           Mahmoud,   S.   Mitchell,   J.   Owens,   A.   Rushdi
           “VoroCrust Illustrated: Theory and Challenges”


PATENTS

1.    Encoding Images of 3-D Objects with Improved Rendering Time and Transmission Process. August 2002, US
      Patent 6438266

PROGRAM COMMITTEE MEMBER

1.  Fourth Annual ACM Symposium on Computational Geometry, Urbana-Champaign, Illinois (1988)
2.  HICCS Conference, Emerging Technologies - Simulation and Modeling, Kona, Hawaii (1991)
3.  Seventh Annual ACM Symposium on Computational Geometry, New Hampshire (1991)
4.  Third IEEE Workshop on Enabling Technologies for Concurrent Engineering, West Virginia (1994)
5.  Graphics Interface 1995, Quebec City, Canada (1995)
6.  Pacific Graphics 1995, 1996, 1997, 1998, 1999, 2000
7.  Implicit Surfaces 1995, 1996
8.  Eurographics 1995, 1996
9.  IEEE Workshop on Enabling Technologies for Concurrent Engineering, West Virginia (1995, 1996)
10. Workshop on Algorithms and Data Structures (WADS) (1995)
11. Computer Graphics International (1996, 1997, 1998, 1999, 2000)
12. Workshop on Algorithms and Data Structures (WADS), Halifax, Canada 1997
13. IEEE Visualization Conference 1997, 1999
14. Fifth Intl. Conference on Computer-Aided Design and Computer Graphics, Shenzhen, China, December 1997
15. ACM Symposium on Computational Geometry (Theory) Minneapolis, MN, June 1998
16. IMA Math of Surfaces VIII, Birmingham, UK, August 1998
17. ACM SIGGRAPH, 1999
18. Chair, Intl. Symposium on Symbolic and Algebraic Computation (ISSAC) St. Andrew, Scotland, UK, 2000
19. Chair, ACM Annual Symposium on Computational Geometry (Applied Track) 2002
20. Program Committee Chair, ACM Annual Symposium on Computational Geometry, (Applied Track), 2002
21. Co-Chair of Visualization of Large Biomolecular Complexes Workshop, UCSD-Scripps, San Diego, 2006
22. Chair of an NIH Workshop on the Molecular-Cell Project, Austin, TX, 2006
23. International Computer Vision, Graphics and Image Processing (ICVGIP) 2006
24. 5th Workshop on Volume Graphics, (VG 2006), Boston MA
25. Pacific Conference on Computer Graphics and Applications, (PG 2007), Maui, Hawaii
26. Special Year on Algebraic Geometry at the IMA, 2006-2007
27. Geometric Modeling and Processing Conference, (GMP 2008), Hang Zhou, China.
28. ACM Symposium on Solid Modeling and Applications, (SPM 2008), Stony Brook, NY
29. Pacific Graphics, (PG 2008), Tokyo, Japan
30. International Conference on Cyberworlds, (Cyberworlds 2008), Hang Zhou, China
31. Workshop “Medical Imaging Systems”, (EUROMEDIA 2008), Porto, Portugal
32. SIAM/ACM Joint Conference on Geometric and Physical Modeling, San Francisco, 2009
33. Geometric Modeling and Processing (GMP), Castro Urdiales, Spain, 2010
34. UT Austin - Portugal Summer School and Workshop, (CoLab 2010), Coimbra, Portugal
35. Ohio State University, Mathematical BioSciences Institute Workshop on “Analysis and Visualization of Large
    Collections of Imaging Data", (with P. Keller, M. Maggioni, A. Tanenbaum), Columbus, Ohio, February 2014
36. Chair of the PhD Admissions Committee, and Member of the Promotions Committee, Computer Science, 2015



                                                                                                              25
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 26 of 41



37. Mathematics of Soft Matter Minisymposium, Okinawa Institute of Science and Technology (OIST), Okinawa,
    Japan, January 2016
38. Invited International Member of K1-Centre Consortium review team, “Competence K-1 Center in VrVis Visual
    Computing, The Austrian Research Promotion Agency, Vienna, Austria, June 2016
39. Member of BIMOS Scientific Advisory Board to assist with further design and development of the BIMOS
    Program, Berlin, Germany, June 20-21, 2016
40. NIH BD2K Trainee Selection Committee for Computational Sciences, Engineering, Mathematics and Computer
    Science, 2016
41. Budget Council 2016, Computer Science
42. Member, Selection Panel for Simons Foundation, Simons Investigators in the Mathematical Modeling of Living
    Systems (MMLS) internal competition, Vice President for Research, September 2016
43. Program Co-Chair, Pacific Graphics 2016, 25th Pacific Conference on Computer Graphics and Applications, (with
    T. Ertl, T Nishita), Okinawa Institute of Science and Technology (OIST), Okinawa, Japan, October 2016
44. Member, International Program Committee for the 2017 Symposium on Solid and Physical Modeling (SPM 2017),
    Berkeley, CA, USA, June 19-21, 2017 (see: Member, International Program Committee for the 2017 Symposium
    on Solid and Physical Modeling (SPM 2017), Berkeley, CA, USA, June 19-21, 2017
    (see: https://s3pm.icsi.berkeley.edu/s3pm/)
45. Member, International Program Committee for the 2017 Symposium on Visualization (SOV 2017), Bangok,
    Thailand, SIGGRAPH ASIA 2017 ( https://sa2017.siggraph.org/attendees/symposium-on-visualization)
46. Berlin International Graduate School in Model and Simulation based Research- Scientific Advisory Board 2019,
    November 25th and 26th, 2019.
47. Data Science Faculty Recruiting committee- December 5, 2019
48. Ad Hoc Committees- 2019/20- Press
49. Ad Hoc Committee- 2019/20Vouga
50. CNS committee- 2019- NTT P&T committee


ORGANIZER

1.    Special Course on Computational Algebraic Geometry and Geometric Modeling, Fifteenth Annual ACM
      SIGGRAPH Conference on Computer Graphics and Interactive Techniques, Atlanta, Georgia, 1988
2.    Minisymposium on Computational Algebraic Geometry and Geometric Modeling, SIAM Conference on
      Geometric Design, Tempe, Arizona, 1989
3.    Conference on Algebraic Geometry and its Applications, Purdue University, 1990
4.    (Co-organizer), Special Course titled Unifying Parametric and Implicit Representations of Surfaces for Computer
      Graphics, Seventeenth Annual ACM SIGGRAPH Conference on Computer Graphics and Interactive Techniques,
      Dallas, Texas, 1990
5.    Special Session on Algebraic Surfaces in Modeling and Visualization, IMACS 94, Atlanta, Georgia, 1994
6.    Special Course titled “Representations of Geometry for Computer Graphics”, Annual ACM SIGGRAPH
      Conference on Computer Graphics and Interactive Techniques, Orlando, Florida, 1994
7.    (Co-Organizer with G. Farin, H. Edelsbrunner), Workshop on Voronoi Diagrams, Triangulations and Splines,
      Arizona State University, Feb 19 - 21, 1997
8.    NIH Workshop on Visualization of Large Biomolecular Complexes, (with A. Olson) August, 2006, The Scripps
      Research Institute, San Diego, August 2006
9.    Minisymposia on Geometry and Analysis, (with T. Hughes), World Congress in Computational Mechanics, Los
      Angeles, July 2006
10.   Minisymposia on Geometry and Analysis, (with T. Hughes and Y. Bazilevs), US National Congress in
      Computational Mechanics, San Francisco, July 2007
11.   MAA/AMS Workshop on Molecular Structure and Function, (with A. Gillette), Washington, DC, Jan 2009
12.   COLAB UT-Portugal, Workshop on Biomedical Imaging and Visualization, (with L. Caffarelli, A. Gillette),
      Austin, Texas, March-April, 2009
13.   Ohio State University, Mathematical BioSciences Institute Workshop on “Analysis and Visualization of Large
      Collections of Imaging Data", (with P. Keller, M. Maggioni, A. Tanenbaum), Columbus, Ohio, February 2014
14.   Program Co-Chair, Pacific Graphics 2016, 25th Pacific Conference on Computer Graphics and Applications, (with
      T. Ertl, T. Nishita), Okinawa Institute of Science and Technology (OIST), Okinawa, Japan, Jan 2016




                                                                                                                  26
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 27 of 41



15. Co-Organizer, Mathematics of Soft Matter Minisymposium, (with E. Fried, P. Podio-Guidugli), Okinawa Institute
    of Science and Technology (OIST), Okinawa, Japan, January 2016


OTHER ACADEMIC ACTIVITIES

1.    NSF panel member in Numeric and Symbolic Computation, for Small Business Industrial Research Grants, 1989
2.    External Ph.D. examiner, Department of Computer Science, 1991
3.    Invited panel member, "Toward Multimedia Computing" in the International Conference on Software and
      Knowledge Engineering, 1992
4.    NSF panel member in Numeric, Symbolic and Geometric Computation, for Small Business Industrial Research
      Grants, 1993
5.    IEEE Multimedia Technical Committee Member, 1993 - 1995
6.    NSF panel member in Numeric, Symbolic and Geometric Computation, for Small Business Industrial Research
      Grants, 1994
7.    NSF site visitor as part of an NSF-CISE Infrastructure team, 1995
8.    MPEG-4 SNHC Geometric Compression Sub-Committee, 1996
9.    Associate editor, ACM Transactions on Graphics, 1996 – 2005
10.   Associate editor, SIAM Journal on Imaging Sciences, 2007 – 2011
11.   Associate editor, International Journal of Computational Geometry and Applications, 1996 - Present
12.   NSF panel member in New Technologies, 1998
13.   Site visit team for Accelerated Strategic Computing Initiatives (ASCI), 1999
14.   NSF panel member in Numeric, Symbolic and Geometric Computation, 1999
15.   NSF panel member in Experimental Systems, 1999, 2000
16.   NSF panel member in Advanced Computational Research, 2000
17.   Associate editor, ACM Computing Surveys, 2003 – Present
18.   Review Panel member, Austrian Science Foundation, 2006
19.   Educational Panel Member for the Vietnam Education Foundation research fellowship committee, 2006-2007
20.   KAUST Center Director Search Committee, 2008
21.   Review Panel member, Austrian Science Foundation, 2008
22.   CONSOLIDER Committee, 2008- 2012
23.   Member of NIH Molecular Structure Function (MSFD) Computational BioPhysics Study Section, 2009 –2014
24.   Member of National Biomedical Computation Resource(NBCR) Advisory Committee, 2010 - Present
25.   Austrian Science Foundation, 2010
26.   Editor, Chapman and Hall ICRC Mathematical and Computational Imaging Sciences Series, 2009 –Present
27.   Editorial advisory board member of Lecture Notes in Computational Vision and Biomechanics, Springer Verlag,
      2010 – Present
28.   Advisory Board Member, Berlin International Graduate School in Model and Simulation Based Research (BIMoS
      at Technische University Berlin, Berlin, Germany 2015- Present
29.   “Computer Science Vs. Cancer”, Invited UT Computer Science Alumni Talk, Oct 29, 2015, University of Texas at
      Austin
30.   Invited reviewer for K1-Centre Consortium, “Competence Center in Polymer Engineering and Science (PCCL-
      K1), for The Austrian Research Promotion Agency, Consortium hearing June 15, 2016, Vienna, Austria
31.   Invited guest speaker for 2016 USACM Conference on Isogeometric Analysis and Meshfree Methods, Oct 10-12,
      2016
32.   NIH BD2K Trainee Selection Committee for Computational Sciences, Engineering, and Mathematics and
      Computer science, 2016

COURSES TAUGHT AT PURDUE UNIVERSITY

1.    CS414 Introduction to Numerical Analysis, Spring 1987
2.    CS435 Computer Graphics, Fall 1993, Fall 1994, Fall 1995, Spring 1996, Fall 1996
3.    CS482 Introduction to Design and Analysis of Algorithms, Spring 1986
4.    CS484 Introduction to Theory of Computation, Spring 1985
5.    CS541 Files and Database Structures and Systems, Fall 1984
6.    CS572 Introduction to Artificial Intelligence, Spring 1989, Spring 1993


                                                                                                               27
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 28 of 41



7.    CS574 Advanced Computer Graphics, Fall 1989
8.    CS580 Design and Analysis of Algorithms, Fall 1985, Spring 1992
9.    CS584 Theory of Computation and Computational Complexity, Spring 1988, Spring 1994
10.   CS586 Algorithmic Robotics, Fall 1991, Fall 1992, Spring 1996
11.   CS590R Geometric Modeling and Motion Planning, Fall 1986, Spring 1988, Fall 1988
12.   CS590Z Introduction to Scientific Data Visualization, Spring 1994, Spring 1997

ADMINISTRATIVE POSITIONS AT THE UNIVERSITY OF TEXAS

1.    GSSC CAM Admissions Committee (TICAM), 1997-2000
2.    CAM Research Fellowship Committee (TICAM), 1997-2002
3.    Chair and Infrastructure Committee (TICAM), 1997-2000
4.    Festivals and Publicity Committee (CS), 1997-1999
5.    HPPC Vision and Strategy Task Force Committee (UT Vice President for Research), 1998-2000
6.    Chair Committee (CS), 1998-2000
7.    Graduate Admissions Committee (CS), 1998-2000
8.    Chair Recruiting Committee (CS), 2000-2001
9.    Faculty Evaluation Committee (CS), 2000-2002 (Chair, 2001-2002)
10.   Chair Recruiting Committee (TICAM), 2000-2002
11.   Computational Applied Mathematics, GSSC (TICAM), 2000-2002
12.   CISE Committee (CS), 2004-2007
13.   Faculty Recruitment Committee for Imaging Resources Center, 2005-2006
14.   Search Committee for ICES Chair in Life Sciences, Chair, 2005-2006
15.   ICES Advisory Board, 2005 – 2008
16.   JTO Fellowship Award Committee (ICES), 2005 - 2008
17.   CAM Graduate Studies Committee (ICES), 2006-2007
18.   ICES Board of Advisers, 2008
19.   GSC (CS), 1997 - Present
20.   GSSC (ICES), 1997- Present
21.   GSC (EE), 2000 - Present
22.   GSC (Biomed), 2004 - Present
23.   GSC (ICMB), 2005 - Present
24.   GSC (Neurosciences), 2007 - Present
25.   GSC (Mathematics), 2007 - Present
26.   Neurosciences Graduate Curriculum Committee (Neurobiology), 2007 - Present
27.   Faculty Recruiting Committee (CS), 2007 - 2008
28.   Master Admissions Committee (CS), 2008 - 2010
29.   Institute of Neurosciences Executive Committee, 2008 - 2012
30.   SBES/Moncrief Search Committee on Molecular Sciences, 2009 - 2010
31.   SBES/Moncrief Search Committee on Cardiovascular Engineering, 2009 - 2010
32.   ICES Core Course B Curriculum Committee, 2009 – 2010
33.   VP of Research representative to UT’s International Oversight Committee, 2010-2011
34.   Member of the Hamilton Book Awards Committee, 2013-2014
35.   Doctoral Admissions Committee, 2013-2014, 2015-2016
36.   Interdisciplinary Hiring Ad Hoc Committee, 2014-2015
37.   Faculty Promotions Committee, Computer Science, 2015-2016, 2016-17
38.   Moncrief Data Analytics Search Committee, 2016-17
39.   Ad Hoc Budget Council for Alex Huth, 8/2017 -2018
40.   CS Peer Evaluation for Etienne Vouga, April 2017
41.   BD2KT32 Admissions Committee, Spring 2017
42.   TOTAL High Performance Computing Group - Campus Visit Feb. 2
43.   Computer Sceince, Engineering & Mathematics (CSEM) Admissions Committee 2017-2018


COURSES TAUGHT AT THE UNIVERSITY OF TEXAS




                                                                                                  28
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 29 of 41



1.    CS395T, Graphics, Modeling, Visualization, Fall 1998, Spring and Fall 1999, Spring and Fall 2000, Spring 2002
2.    CS395T, Physically Based Geometric Modeling, Fall 2002
3.    CS395T Multi-Scale Bio-Modeling and Visualization, Fall 2005, Fall 2006
4.    CS354/BME 345, Intro. to Computer Graphics, Fall 1999, Spring 2001, Fall 2003, Spring 2004, Fall 2005, Fall
      2006, Fall 2007, Fall 2008, Spring 2010, Fall 2010, Fall 2013, Spring 2014
5.    CS384G/CAM 395T, Computer Graphics, Spring and Fall 1999, Fall 2000, Fall 2007, Fall 2008
6.    CS384R, Geometric Bio-Modeling and Visualization, Fall 2007, Fall 2008, Fall 2010, Fall 2013
7.    CSE 383M/CS 395T, “Statistical and Discrete Methods for Scientific Computation / Bioinformatics” Spring 2015
8.    ARC350R/ARC386M/CS378 “BIO-(In)formatic Architecture Modeling in Architectural Design”, Spring 2016
9.    CS378 Geometric Foundations of Data Sciences, Fall 2017
10.   CS383M Statistical and Discrete Methods for Data Analysis, Spring 2018
11.   CS378 Geometric Foundations of Data Science, Fall 2018
12.   Fall 2018 C S 399W Dissertation (Graduate)
13.   Fall 2018 CSE 370 Individual Reading & Research (Undergraduate)
14.   Fall 2018 CSE 392 Geometric Fndtns Of Data Sci (Graduate)
15.   Fall 2018 CSE 698A Thesis (Graduate)
16.   Fall 2018 M 392C Geometric Fndtns Of Data Sci (Graduate)
17.   Spring 2019 C S 379H Computer Science Honors Thesis (Undergraduate)
18.   Spring 2019 C S 395T Comp Stat Appl In Data Sci (Graduate)
19.   Spring 2019 C S 399W Dissertation (Graduate)
20.   Spring 2019 CSE 370 Individual Reading & Research (Undergraduate)
21.   Spring 2019 CSE 383M Stat/Discrete Meths Sci Comput (Graduate)
22.   Spring 2019 CSE 698B Thesis (Graduate)
23.   Spring 2019 E E 697C Research Problems (Graduate)
24.   Spring 2019 M 393C Stat/Discrete Mthd Sci Comp (Graduate)
25.   Spring 2019 SDS 389R Graduate Research (Graduate)
26.   Summer 2019 C S W379H Computer Science Honors Thesis (Undergraduate)
27.   Summer 2019 CSE W390 Individual Research (Graduate)
28.   Spring 2020-CS 378-Geometric Fndtns of Data Sci
29.   Spring 2020- CS395T-Machine Learn in Data SCIS
30.   Spring 2020-M 392C Geometric Fndtns of Data Sci
31.   Spring 2020-M 393C Stat/Discrete Mthd Sci Comp
32.   Spring 2020-CSE 283M Stat/Discrete Meths Sci Compu
33.   Summer 2020 CSE 370




Ph.D. STUDENTS

Completed Ph.D. Students (Chair)
   1. Myung-Soo Kim, December 1988, (Professor Seoul National University, Seoul, Korea)
   2. Tamal Dey, August 1991, (Professor Ohio State University, USA)
   3. Insung Ihm, August 1991, (Professor Sogang National University, Seoul, Korea)
   4. Andrew Royappa, December 1992, (Professor Mississippi State University, USA)
   5. Vinod Anupam, June 1994, (Senior Research Scientist, Google Inc, Mountain View, USA)
   6. Jindong Chen, December 1995, (Senior Research Scientist, Google Inc, Mountain View, USA)
   7. Fausto Bernardini, December 1996, (Senior Research Scientist, IBM Research Yorktown Heights, USA)
   8. Kwun-nan Lin, December 1996, (Private Entrepreneur, Taipei, Taiwan)
   9. Dan Schikore, August 1997, (Senior Research Scientist, CEI International, North Carolina, USA)
   10. Peinan Zhang, December 1997, (Research Scientist, SUN Microsystems, California, USA)
   11. Guozhong Zhang, May 1999, (Research Scientist, Intel Research, Portland, USA)
   12. Steve Cutchin, August 1999, (Director, San Diego Super Computer Visualization Center,)
   13. Valerio Pascucci, May 2000, (Professor, University of Utah, Salt Lake City, UT )
   14. Susan Evans, August 2001, (Research Scientist, Xerox Corporation, California, USA)
   15. William Blanke, December 2001, (Professor University of Fiji, Fiji Island)


                                                                                                                29
          Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 30 of 41



    16.   Xiaoyu Zhang, December 2001, (Professor of California State University, California, )
    17.   Bong-Soo Sohn, August 2005, (Professor of Kyungpook National University, Daegu, Korea)
    18.   Yongjie Zhang, August 2005, (Assistant Professor at Carnegie Mellon University)
    19.   Zeyun Yu, August 2006, (Assistant Professor, University of Wisconsin, Milwaukee,WI)
    20.   Sangmin Park, December 2006 (Research Scientist, Siemens Research Center, Princeton, NJ)
    21.   Vinay Siddahanavalli, December 2006 (Research Scientist, Google Inc, Mountain View, CA)
    22.   Wenqi Zhao December 2008 (Research Instructor, Bowling Green University)
    23.   Shun Chuan “Albert” Chen, December 2009 (Research Scientist, Google Inc, Mountain View, CA)
    24.   Andrew Gillette, May 2011 (PostDoc, University of California, San Diego, CA)
    25.   Radhakrishna Bettadapura August 2012 (Research Scientist at Strand Life Sciences)
    26.   John Edwards, May 2013 (Postdoctoral Fellow, University of Utah)
    27.   Muhibur Rasheed, August 2014 (Research Scientist at CD-Adapco, Austin, Texas)

Ph.D. Students in Progress (Chair)
Nathan Clement, 2014- ; Yi Wang 2017 - ; Chase Tessmer 2019 -; Haoran Zhang 2019-
Richard Matthews- 2020, Benny Meltzer- 2020,


Ph.D. Students in Progress (Committee Member)
Jeff Manning, 2017
Xiangru Huang, 2019
Dilin Wang, 2019
Richard Mathews – CSE Cert program 2019/2020
Jiong Zhang- 2018-20
Matt Hall- 2020
Abhjjit Raman- 2020
Aditya Gadiyar- 2020
Benjamin Beal- 2020
Conrad Li- 2020
David Benny- 2020
Jonathan Randall-2020
Kevin Jin-2020
Nithin Anumala-2020
Pranav Eswaran-2020
Ryan Bethke-2020
Shamira Kabir-2020
Shikhar Gupta-2020
Tarun Thummala-2020
Tyler Miller-2020
Yuhan Zheng-2020



POST-DOCTORAL STUDENTS

Completed Post-Docs
Dr. Sanghun Park 1998-2000 (Currently Professor at Dongguk University, Seoul, Korea)
Dr. Ariel Shamir 1999-2001 (Currently .Professor at Herziliya University, Israel)
Dr. Julio Castrillon-Candas 2003-2005
Dr. Yongjie Zhang 2005-2007 (Currently Professor at Carnegie Mellon University)
Dr. Samrat Goswami, 2006 – 2008 (Currently at CAD , Boston)
Dr. R. Inkulu, 2007 – 2008
Dr. Wenqi Zhao, 2008 – 2009 (Currently Assoc. Professor at Michigan State University)
Dr. Cliff Rumsey, 2008 – 2010
Dr. Rezaul Chowdhury, 2007 – 2010 (Currently Asst. Professor at StonyBrook University)
Dr. Alex Rand, 2009 – 2012 (Currently Research Scientist at CD Adapco, Austin, Texas)


                                                                                                        30
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 31 of 41



Dr. Qin Zhang, 2008 – 2012 (Currently Research Scientist at Houston)
Dr. Deukhyun Cha, 2010 – 2013 (Currently Research Scientist at Houston)
Dr. Ahmad Rushdi 2014 – 2016 (Currently Research Scientist at Sandia National Lab.)
Dr. Muhibur Rasheed 2014-2015 (Currently Research Scientist at CD-Adapco, Austin, Texas)

PostDoc Students in Progress
Dr. Tianming Wang 2018-


Completed MS STUDENTS (Chair)

Katherine Clarridge, (BME), May 2006
Alex Mollere, (CSEM), May 2009
Jesse Sweet, (Math), May 2008
Bharadwaj Subramaniam, (CSEM), May 2010
Yu Lu (Physics) Dec 2018


MS Students in Progress (Chair)
Akshay Varanasi (CSEM), 2018-;

UNDERGRADUATE RESEARCH STUDENTS (Chair)

Completed Undergraduate Students

Nona Sirakova (CS) August 2012
David Moench (CS), August 2014
Suchith Vuppala (CS), May 2014
Pragati Prasad (CS), August 2014
Holim Lee (CS) <date>
Huijin Kim (CS) <date>
Chetan Kumar, (BME) <date>
Keerthana Kumar (CS) <date>
Chand John (CS) <date>
Balaz Kustar (CS) August 2019

Current Undergraduate Students

Minghan Yu(Math)- 2020
Binglin Zhang(Math) 2020
Eshani Kaul(CS)- 2020
Shijing Zhong- 2020
Yunhao Yang- 2020 (Summer Moncrief Student)
Tarun Thummala(CS)- 2020
Supawit Chockchowwat (CS) May 2020
Andrew Davis (ECE) Dec 2019
Tyler Parker (A&EM) May 2020
Benny Meltzer (Math) Dec 2019
Demetrius Rowland (ECE), Dec 2019



MEMBER OF MS/PhD Committee

Peter March of ME, (Ph.D. chair Dr. Delbert Tesar)
Darlan Girao of Math, (Ph.D. Chair Dr. Alan Reid)


                                                                                           31
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 32 of 41



Yul Young Park, INS (Ph.D. chair Dr. Dan Johnston)
Ming Ming Wu, Neurobiology (Ph.D. Chair Dr. Harold Zakon)
Rui Mao, CS (Ph.D. Chair Dr. Dan Miranker)
Matthew Alden, CS, (Ph.D. chair Dr. Risto Mikkulainen)
Ligang Long, Math, (Ph.D. chair Dr. Dr. Cameron Gordon)
Ann M. Clemens, Neuroscience (Ph.D. Chair Dr Daniel Johnston)
James Delfeld, Math. (Ph.D. Chair Dr. Ronald Hadani)
Itamar Gal (Ph.D. Chair Dr. Rachel Ward)
Jeff Manning (Ph.D. Chair Ross Baldick, ECE), 2019
Jiong Zhang (Ph.D. Chair Inderjit Dhillon, CS), 2018
Madeline Folkerts (MS. Supervisor, BME), 2018


Oden Institute/Computational Visualization Center Visitors

18-19: Dr. Krzysztof Gajowniczek, Warsaw Univerisity of Life Sciences (Spring 2019)
18-19: Dr. Bong-Soo Sohn, Chung-Ang University, (JTO, 2019)
18-19- Benjamin Berkels and Bong-Woo Sohn.O
17-18 Ruslan Akhmetvaleev, Moscow (Fulbright 2018)
17-18: Dr. Chand John, Stanford University, (Summer 2018)
17-18: Bernard Mourrain, Gerrit Welper, Paolo Podio-Guidugli, Bong Soo Sohn, Abel Gomes
16-17: Gerrit Welper, Benjamin Berkels
15-16: Bernard Mourrain, Paolo Podio-Guidugli, Eliot Fried, Tamal Dey
14-15: Gitta Kutynoik, Bernard Morrain, Antje Vollrath, John Edwards
13-14: Rohit Bhargava, Jaydeep Bardhan
12-13: Antje Vollrath, Bernard Mourrain, Laureano Gonzalez-Vega, Paolo Podo-Guidugli, Antonio Di Carlo,
Andrea Micheletti, Paolo Podio-Guidugli, Charles Reynolds
11-12: Wenping Wang, Andrew Gilette, Michael Holst, Paolo Cermelli, Paolo Podio-Guidugli, Yunrong Zhu
10-11: Ozan Oktem, Antje Vollrath, Wenping Wang
09-10: Guoliang Xu, Paolo Podio Guidugli, Luciano Teresi, Sergey Bereg
08-09: Laureano Gonzalez-Vega, Alberto Paouluzzi, Ozan Oktem, Amabile Tatone, Xiaoyu Zhang, Guoliang Xu,
Zeyun Yu, Paolo Podio-Guidugli, Antonio DiCarlo
07-08: Insung Ihm, Na Lei, Annie Raoult, Yoel Shkolnisky, Carlos Oscar Sanchez Sorzano, Guoliang Xu, Zeyun Yu
06-07: Alberto Paoluzzi, Sanghun Park, Jorg Peters, Ulrich Reif, Theofanis Strouboulis, Luciano Teresi, Guoliang Xu
05-06: Alberto Paoluzzi, Vladik Kreinovich, Denis Zorin, Tao Ju, David Goodsell, Bong Soo Sohn, Tomoyuki
Nishita, Guoliang Xu
04-05: Guoliang Xu, Karol Miller, Shigeru Owada, Xiaoyu Zhang, Insung Ihm, Alberto Paoluzzi


SUPERVISION/TRAINING OF SUMMER INTERNS

Andre, Nuno (2010), Ana Jantadarna (2011), Thomas Kelleher (2012,2013), Bruno Araújo, José Ricardo Ribeiro , Joao
Silva and Tiago Martins , Bruno da Silva, Jorge Oliveira (2014), Filip Drowsdowski (2014), Jialin Wu (2016), Amisha
Jhanji (2016), Abinav Chandar (2016), Zachary Walters (2016 with Dr. Danelle Briscoe, Architecture), KAUST Gifted
Summer Research Program, July 12 - August 11, 2016: Rawan Al Yahya, Sara Alshaik Hussain, Khuzam Al Shubbar
(2016); Young Min Kim Visiting Research Scholar (June 28, 2016-February 28, 2018); Moncrief Undergrad Summer
Intern-Stephen Davis Owen (June 5-Aug 11, 2017); Xiaolong Zhang, Visiting Researcher Scholar, China; Arjun
Karpur, (2017); Zhou Lu (Peking math, June 27, 2017) Summer internship; Zihao Wei (July, 2017) Summer internship;
Yufeng Zhang (USTC math, July, 2017); Xi Ye (2017); Mythreya Kuricheti (2018); Abhilash Karpurapu (2018),
Aditya Gupta (2018), Jahnavi Vikrama (2018); Maryam Aljeshi (2018); Mohammad Subah (2018); Khalid Aldawood
(2018); Simiao Zuo, Moncrief; Charles K. Tusa, Moncrief (2018), Yukang Cao,



INVITED CONFERENCE/WORKSHOP/ KEYNOTE PRESENTATIONS




                                                                                                                  32
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 33 of 41



1.     “Applying Galois Methods to Geometric Optimization Problems”, SIAM Conference on Geometric Modeling and
      Robotics, Albany, New York, July 1985
2.    “Generalized Unfoldings for Shortest Paths”, SIAM Conference on Geometric Modeling and Robotics, Albany,
      New York, July 1985
3.     “Efficient Generation of Conguration Spaces”, Army Robotics Workshop, Rennselear, Troy, New York, June
      1986
4.    “Automatic Rational Parameterization of Curves and Surfaces”, Army Robotics Workshop, Rennselear, Troy, New
      York, June 1986
5.    “The Parameterization of Rational Curves and Surfaces”, Computers and Mathematics Conference, Stanford,
      California, July 1986
6.    “Geometric Modeling Research, Computer Aided Manufacturing”, International, Geometric Modeling Group, San
      Jose, California, January 1987
7.    “Genus is a Birational Invariant”, Midwest Theory Conference, University of Illinois, Urbana, Illinois, April 1987
8.    “Algorithmic Implicitization and Parameterization: The Known and the Unknown”, Research Conference on
      Geometric Design, Detroit, Michigan, May 1987
9.    “Algebraic Methods in Geometric Modeling, Computer Aided Manufacturing”, International Geometric Modeling
      Group, Boston, Massachusetts, May 1987
10.   “Geometric Modeling Research”, Tata Research and Development Center, Pune, India, June 1987
11.   “Geometric Modeling and Robotics”, Computer Maintenance Corporation, Hyderabad, India, June 1987
12.    “Motion Planning with Algebraic Objects”, First International Conference on Industrial and Applied Mathematics,
      ICIAM'87, Paris, France, June 1987
13.   “Genus is a Birational Invariant: Parameterizing Algebraic Space Curves”, SIAM Conference on Applied
      Geometry, Albany, New York, July 1987
14.   “Convex Decompositions and Gaussian Approximations of Curved Objects”, SIAM Conference on Applied
      Geometry, Albany, New York, July 1987
15.   “Algorithms for Algebraic Curve and Surface Parameterization” workshop on Algebraic Computational Geometry,
      Bellairs Research Institute of McGill University, Holetown, Barbados, 1988
16.   Workshop on Algorithmic Aspects of Geometry and Algebra, Mathematical Sciences Institute, Cornell University,
      Ithaca, NY, 1988
17.   Invited keynote speaker, Third IMA Conference on the Mathematics of Surfaces, Keble College, Oxford
      University, 1988
18.   ONR Workshop on Geometric Design, Moscow, Idaho, 1989
19.   Special Session on "Mathematical Questions in Computational Geometry", American Mathematical Society,
      Boulder, Colorado, 1989
20.   Workshop on Practical Issues in Computational Geometry, DIMACS, Princeton University, Princeton, 1990
21.   Workshop on Algebraic Issues in Computational Geometry, DIMACS, Princeton University, Princeton, 1990
22.   I.CO. GRAPHICS'91 Conference in Milan, Italy, February 1991
23.   Special Year on Symbolic Computation at the Nankai Institute of Mathematics, Tianjin, China, April 1991
24.   Dagstuhl-Seminar on Algorithmic Geometry, Saarbrucken, West Germany, October 1991
25.   Curves and Surfaces in Computer Vision and Graphics II, SPIE Conference, Boston, MA, November 1991
26.   “Multivariate Interpolation and Approximation”, Presentation, 7th Texas Approximation Theory Conference,
      Austin, Texas, January 1992
27.   “Experiments in Distributed and Collaborative Design”, DARPA workshop on Manufacturing, Salt Lake City,
      Utah, January 1992
28.    “Algebraic Surface Design and Finite Element Meshes”, Presentation, NASA Workshop on Software Systems for
      Surface Modeling and Grid Generation, Langley Research Center, Hampton, Virginia, April 1992
29.   “Parameterization in Finite Precision”, Presentation, Graphics Interface '92, Vancouver, British Columbia, Canada,
      May 1992
30.   “Multimedia Computing (What now in User Interfaces)”, Invited Presentation at a Panel, Fourth International
      Conference on Software Engineering and Knowledge Engineering, Capri, Italy, June 1992
31.   “Implicit Algebraic Splines and Applications”, Tenth Army Mathematics Conference, West Point, New York, June
      1992
32.    “Generalized Hermite Interpolation for Algebraic Varieties”, Invited Presentation, International Workshop on
      Mathematics Mechanization, Institute of System Sciences, Beijing, China, July 1992
33.   International Workshop on Algebraic Approaches to Geometric Reasoning, RISC-LINZ, Austria, August 1992
34.   International Conference on Computer Graphics, Bombay, India, February 1993


                                                                                                                     33
           Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 34 of 41



35.   Dagstuhl-Seminar on Computational Geometry, Saarbrucken, West Germany, March 1993
36.    “Virtual Reality and Virtual Environments”, ONR Workshop, Research Triangle Park, North Carolina, May 1993
37.   Siggraph 1993 Course on Implicit Surfaces, Anaheim, California, August 1993
38.   Minisymposia at 1993 SIAM Conference on Geometric Design, Tempe, Arizona, November 1993
39.   International Conference on Computer Aided Geometric Design, Penang, Malaysia, July 1994
40.   Workshop on “Human-Computer Interaction and Virtual Environments”, University of Virginia, Hampton, VA,
      May 1995
41.   “Mathematics of numerical analysis: real number algorithms”, SIAM, Park City Utah, July 1995
42.   Annual Pacific Graphics Conference, Seoul, Korea, August 1995
43.   Minisymposium on Surface-on-Surfaces at the Geometric Design Conference, Nashville, Tennessee, November
      1995
44.   "Modeling Surfaces and Associated Fields” Dagstuhl-Seminar on Geometric Modeling, Schloss Dagstuhl, West
      Germany, May 1996
45.   Invited Talk on “High Performance Scientific Computing” (C3AD), Brazil, July 1. 1996
46.   Course on "Representations of Geometry", SIGGRAPH 96, New Orleans, July 1996
47.   Course on "Implicit Surfaces", SIGGRAPH 96, New Orleans, July 1996
48.   Canadian Conference on Computational Geometry, Ottawa, Canada, August 1996
49.   IMA Conference on the Mathematics of Surfaces, Dundee, Scotland, UK, September 1996
50.   “Progressive Compression of Arbitrary Triangular Meshes”, Conference on Hierarchical Methods in Computer
      Graphics, Dagstuhl-Seminar on Scientific Visualization, Schloss Dagstuhl, West Germany, May 1997
51.   Minisymposium on Reverse Engineering, Conference on Computer Aided Geometric Design, Lillehammer,
      Norway, July 1997
52.   IMACS conference on Problem Solving Environments Berlin, Germany, August 1997
53.   The Laredo Course on Applications of Symbolic Computing, Laredo, Spain, September 1997
54.   Tutorial at Eurographics '97, Budapest, Hungary, September 1997
55.   "Hierarchical Free Form Modeling Using A-patches", Dagstuhl Germany, Workshop on Hierarchical Methods in
      Computer Graphics, Dagstuhl Germany, November 1998
56.   Conference on Computer Aided Geometric Design, , ETH Zurich, "Multi Resolution Modeling & Visualization",
      July 1998
57.   The Conference on New Themes in Computer Aided Geometric Modeling, Tel-Aviv, Israel, February 1998
58.   "Freeform Modeling on Vector Fields for Interrogative Visualization", Oberwolfach Germany, Conference on Free
      Form Surfaces, at the Mathematisches Forschungsinstitut Oberwolfach Seminar , June 1998
59.   NSF Large Data Visualization Workshop, Salt Lake City, UT, "Terascale Visualization", May 1999
60.   "Vector Topology in Geometric Modeling and Visualization", Symbolic Numeric Computation Conference,
      Hagenberg, Austria, August 1999
61.   Conference on Algebra and Algebraic Geometry with Applications, “Abhyankar Festschrift”, Purdue University,
      Lafayette, Indiana, June 2000
62.   [Keynote] “Higher Performance Visualization”, First SIAM Conference on Computational Science & Engineering,
      Washington, DC, September 2000
63.   Panel Presentation, “The Transfer Function Bake–Off Challenge”, IEEE Visualization Conference, Salt Lake City,
      UT, October 2000
64.   Panel Presentation “The Next Steps in Scalable Visualization”, NPACI, All Hands Meeting, San Diego, CA,
      February 2001
65.   UC San Diego - Advisory Member of Dr. Mark Ellisman’s National Center on Microscopy Research, San Diego,
      CA, April 2001
66.    “Subdivision Based Finite Element Solution of Anistropic Diffusion Equations”, IMA Workshop on Geometric
      Modeling, Minneapolis, MN, April 2001
67.   “Scalable Rendering on COTS Clusters”, IMA Workshop on Computer Graphics, Minneapolis, MN, May 2001
68.   “Remote Visualization”, TEXGRAPH 01, Houston, TX, May 2001
69.   “Anistropic Diffusion in 3D Image Processing”, IPAM Workshop on Geometric Diffusion and Image Processing,
      Los Angeles, CA, May 2001
70.   “Geometry Processing and Visualization in Hierarchical Modeling in Heterogeneous Materials”, Sandia National
      Lab, Project Grantee Workshop, Albuquerque, NM, May 2001
71.   “High Performance Visualization Techniques”, WSCG2002 Conference, Plzen, Czech Republic, February 2002
72.   “Algebraic Geometry of Molecular CAD”, Symbolic Computation Workshop, Catania, Italy, March 2002
73.   “Algebraic Geometry Computation and Applications”, Workshop, Hefei, China, April 2002


                                                                                                                 34
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 35 of 41



74. “Active Visualization”, Eurographics Workshop on Virtual Environments, Barcelona, Spain, May 2002
75. “Molecular Modeling and Visualization” Gordon Conference on Diffraction Methods, Connecticut, July 2002
76. “Molecular Modeling and Visualization” IUCR World Congress on Crystallography, Geneva, Switzerland, August
     2002
77. [Keynote] “Volumetric Filtering Modeling and Visualization for Nano-Medicine”, Eurographics 2003, Granada,
     Spain
78. “Quantitative Visualization of Static and Dynamic Macromolecular Complexes”, Workshop on Visualization of
     Large Macromolecular Complexes, Berkeley, CA, October 2003
79. Invited Altenberg Lecture “Visual Representations in Biology”, Konrad Lorenz Institute of Theoretical Biology,
     Vienna, Austria. February 2004
80. Invited McGovern Lecture “Image Processing and Visualization for Structural Biology”, University of Texas
     Health Sciences, Houston. February 2004
81. Invited Presentation, “Cubic A-Patches and Twenty Seven Lines on a Cubic”, Algebraic Geometry and Geometric
     Modeling Workshop, Science Research Institute, Berkeley, California. April 2004
82. Invited Talk, “Flexible Chain Complex Models for Cryo-EM Maps and Atomic Macromolecular Structures”,
     Scripps Research Institute, San Diego. April 2004
83. “Quality Meshing of Large Biomolecular Complexes”, Japan Society of Industral and Applied Mathematics,
     Tokyo. September 2004
84. “Ultrastructure Elucidation from 3D Electron Microscopy at the Gordon Conference in 3D Electron Microscopy,
     New London, New Hampshire, July 2005
85. Invited Presentation on “Ultrastructure Elucidation from 3D Electron Microscopy”, Computational Structural
     Biology, Data Mining Workshop, Stanford University, Stanford, August 2005
86. Invited Talk on “Visualization of Large Biomolecular Complexes”, Workshop, UCSD-Scripps, September, 2005
87. Invited Colloquium on “Geometric and Signal Processing of 3D Electron Microscopy“, Courant Institute, New
     York University, October 2005
88. Invited Jacques Morgenstern Colloquium on “Geometric and Signal Processing for Biomolecular Interactions ”,
     INRIA- Sophia Antipolis, France, April, 2006
89. Invited Talk on “Geometric and Signal Processing for 3D Electron Microscopy”, The IMA Workshop on Imaging
     Science, Minneapolis, May 2006.
90. Invited Minisymposium on “Efficient Computation of Molecular Surfaces, Energetics, Forces”, Minisymposium at
     World Congress on Computational Mechanics, Los Angeles, July 2006
91. Invited Talk on “Static and Time Dependent Meshing from Imaging”, Annual Meeting of the National Bio-
     Medical Center, San Diego, August, 2006.
92. VEF Review, Hanoi, Invited Talk on "Computer Science Research in Computational Biology", September 2006
93. Invited Talk on “Algebraic Geometric Methods in Engineering”, IMA Conference, Minneapolis, September 2006
94. [Keynote] “In Silico Methods in Cellular Engineering”, 24th Annual HSEMB Conference, Houston, February 2007
95. Invited Colloquium on “Applications of Approximation Theory”, International Conference in Approximation
     Theory, San Antonio TX, March 2007
96. Invited Talk on “Flexibility of Virus Capsids Via Elastic Models”, NRP Workshop on “Mathematical Models for
     Materials Science”, Rome, March 2007
97. Invited Minisymposium Presentation on “Automatic Structure Interpretation of single particle Cryo-Electron
     Microscopy: From Images to Psuedo-Atomic Models'” 2007 IEEE International Symposium on Biomedical
     Imaging, from Nano to Macro, Washington, DC, March 2007, http://tinyurl.com/PMC2678009, PMCID:
     PMC2678009
98. Invited Talk on “Fast Algorithms for Protein-Protein Energetic Interactions”, Workshop on Macro-Molecules and
     Proteins, Lincei Academy, Rome, March 2007
99. [Keynote] “Molecular Structure and Properties Elucidation from 3D Electron Microscopy” at the Multi-Scale
     Imaging “Gulliver” Workshop, LBNL, Berkeley, CA, May 2007.
100. Invited Talk on “Algebraic Splines for Molecular Modeling”, IMA Annual Workshop, St. Paul, Minnesota, May
     2007
101. Invited Talk on “Visualizing Physical Phenomena Using Interactive Media”, Gordon Research Center, Smithfield
     Rhode Island, July 2007
102. [Keynote] “Cardiovasculature Modeling and Visualization”, USNCCM 9th Annual Congress, San Francisco, July
     2007
103. Invited Minisymposium Presentation “Viral Capsids as Deformable Shells”, for Tinsley Oden’s 70th Birthday
     Minisymposium, USNCCM 9th Annual Congress, San Francisco, July 2007


                                                                                                               35
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 36 of 41



104. Invited Minisymposium Talk on “Algebraic Splines and Analysis”, USNCCM 9th Annual Congress, San
     Francisco, July 2007
105. Invited Minisymposium Presentation on “Union of Algebraic Spline Models”, SIAM Conference on Geometric
     Design, San Antonio, November 2007
106. Invited Talk “Molecular Electron Microscopy to Biophysical Modeling and Analysis”, Workshop on Image
     Analysis Challenges in Molecular Microscopy, IPAM-UCLA, Los Angeles, January 2008
107. [Plenary] “Geometric Flow for Quality Surface/Volumetric Modeling”, 1st Workshop on Computational
     Engineering and Fluid Dynamics, Lisbon, Portugal, July 2008
108. [Plenary] “Modeling Two Phase Flow Dynamics for Deformable Interfaces in Biology”, 1st Workshop on
     Computational Engineering and Fluid Dynamics, Lisbon, Portugal, July 2008
109. Invited Minisymposium Talk, “Multiscale Molecular Modeling for Drug Discovery”, SIMAI Conference, Rome
     Italy, September 2008
110. Invited Minicourse on “Computational Structural Biology”, Chinese Academy of Sciences, Beijing, February
     2009
111. Invited talk, “Mathematics/Computer Sciences and Art”, Dean’s Advisory Council, March 2009
112. Invited talk, “Characterizing Electromagnetic Molecular Interaction Force Fields Using the Hodge
     Decomposition”, ACE (Advanced Computational Electromagnetics) 2009, Rome, April 2009
113. Invited Minicourse on “Molecular Modeling for Simulations”, University of Cantabria, Santander, Spain, May
     2009
114. [Keynote] “Spatially Realistic CAD from Multi-Scale Bio-Imaging”, CAD Conference, Reno, NV, July 2009
115. Invited Plenary talk, “Variational Higher-Order Level-Set Methods for Image Segmentation”, Image Segmentation
     in Materials Science Conference, Pittsburgh, PA, November 2008
116. Invited talk, “Discovering Natures Gadgets and Gizmos”, at Workshop in Honor of John Hopcroft's 70th Birthday,
     Cornell University, Ithaca, New York, October, 2009
117. [Keynote] “Nature’s Forces for Molecular Recognition: models and Computation”, at the International Conference
     on Physics/Biology Interface, Saha Institute of Nuclear Physics, Kolkata, India, December 2009
118. Invited talk “Cohomology Stability Criteria for Mixed Finite Elements”, Conference celebrating the 60th birthday
     of Tomas Recio, Castro Urdiales, Spain, May 2010
119. [Keynote] “Spatially Realistic Multiscale Modeling from Electron Microscopy”, CompIMAGE 2010, Buffalo,
     NY, May 2010
120. Invited Workshop Talk, "Computational Analysis of Protein Interactions for Drug Discovery", 2nd Collaboration
     Meeting on Applications of Theoretical Physics Methods in Biology, ECT Instititute, Trentino, Italy, June 2010
121. Invited talk, “Algebra and Geometry of Algebraic Finite Elements”, Conference on Algebra and Algebraic
     Geometry with Applications: Celebration of the 80th Birthday of Professor Shreeram Abhyankar, Purdue
     University, July 2010
122. Invited colloquial talk, “Solubility by Radicals and Monodromy of Riemann Surfaces”, Conference celebrating the
     80th birthday of Prof. Abhyankar, Pune University, December 2010
123. [Keynote] “Computational Mathematics for Protein-Protein Interactions", ACM/SIAM Solid Physical Modeling
     Conference, 2010, Haifa, Israel, August 2010
124. Invited talk, “Computational Analysis of Protein Interactions for Drug Discovery”, 2010 Austin-Portugal
     International Collaboratory for Emerging Technologies (COLAB), Lisbon, Portugal, September 2010
125. Invited talk, “Computational Analysis of Protein Interactions for Drug Discovery”, Meeting on Modeling of
     Protein Interaction (MPI), Lawrence, Kansas, October 2010
126. Invited Plenary speaker at the 2010 Visions of Computing Lecture Series, Computer Science UT Austin,
     November 2010
127. Invited participant and presenter, “Computational Analysis of Protein Interactions for Drug Discovery”, the
     National Academies Keck Futures Initiative Conference on Seeing the Future with Imaging Science, Irvine, CA,
     November 2010
128. Invited talk, “Variational Methods for 3D Reconstruction in Electron Microscopy”, Sampling and Reconstruction:
     Applications and Advances workshop at the Banff International Research Station for Mathematical Innovation and
     Discovery (BIRS), Vancouver, British Columbia, Canada December 2010
129. Invited talk, “Variational Geometry and Differential Topology Approaches to Structure Modeling from 3D EM
     Maps”, Workshop on Structural Biology, Pacific Symposium on Biocomputing, Wiamea, HI, January 2011
130. Invited talk, “Computational Molecular Biology, Modeling, and Visualization”, IAMCS Visualization in
     Biomedical Computation Conference, Texas A&M University, College Station, Texas, February 2011




                                                                                                                  36
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 37 of 41



131. Invited talk “Geometric Modeling and Analysis of Protein Complexes Using Algebraic Splines”, Conference held
     on Geometric Modeling at Schloss Dagstuhl Leibniz-Zentrum Fur Informatik, Dagstuhl, Germany, May 2011
132. [Keynote] “Computational Molecular Biology: Drug Discovery”, Ninth Eurographics Symposium on Geometry
     Processing (SGP-2011), Lausanne, Switzerland, July 2011
133. Invited talk, “Automating the Visualization of Biological Machines”, IIEEJ Autumn Conference on Basic and New
     Development in Visual Computing, University of Tokyo – Komaba Campus, September 2011
134. Invited SIAM minisymposium presentation, “Quality Hexahedral Reparameterization”, SIAM Geometric Design
     and Solid /Physical Modeling Conference, Orlando, Florida, October 2011
135. Invited SIAM minisymposium presentation, “Harmonic Analysis for Protein-Protein Docking”, SIAM Geometric
     Design and Solid /Physical Modeling Conference, Orlando, Florida, October 2011
136. Invited SIAM minisymposium presentation, “Computational Challenges in Bio-Nano-Technology”, SIAM
     Geometric Design and Solid /Physical Modeling Conference, Orlando, Florida, October 2011
137. [Keynote] “Quantitative Visualization in the Computational Biological Sciences”, IEEE Pacific Visualization
     2012, Songdo, Korea, February 2012
138. Biomedicine in 4D Conference “Statistical Verification and Validation of Drug Targets using 3DEM”, Oregon
     Health and Science University, March 2012.
139. “Automating the Visualization of Biological Machines”, Experimental Biology 2012, San Diego, California, April
     2012
140. Invited William Mong Distinguished Lecture, “Computational Challenges in Accelerated Drug Discovery”, Hong
     Kong University, Hong Kong, May 2012
141. “Variational Methods in Molecular Electron Tomography”, SIAM Conference on Imaging Science, Philadelphia,
     Pennsylvania, May 2012
142. [Keynote] “Quantitative Visualization in the Biological Sciences”, International Conference on Contemporary
     Computing, IC3, New Delhi, India, August 2012
143. “Enhancing Visualization of Multi-scale Biophysical Simulations”, Conference on Computational Physics, Kobe,
     Japan, October 2012
144. “Images to Function: Multiscale Modeling of Electrophysiology in the Hippocampus”, Turning Images to
     Knowledge: Large-Scale 3D Image Annotation, Management, and Visualization, Janelia Farm, Virginia, October
     2012
145. “Multi-Protein Docking”, Modeling of Protein Interactions MPI 2012, University of Kansas, Lawrence, Kansas,
     November 2012
146. “Images to Function: Multi-scale Modeling of Electrophysiology in the Hippocampus”, Modeling and Simulations
     of Physiological Systems, Technico Lisboa, Lisbon, Portugal, December 2012
147. “Computational Science Challenges for the 3D Virtual Cell”, University of California, San Diego, California,
     December 2012
148. “Geometric Modeling Tales Born from Two Sciences: Algebra & Geometry”, Algebraic Geometry and Geometric
     Modeling workshop at the Banff International Research Station for Mathematical Innovation and Discovery
     (BIRS), Vancouver, British Columbia, Canada, January 2013
149. “Modeling, Analysis and Validation of Molecular Interactions from Electron Microscopy”, Advanced Imaging
     Methods Workshop, UC Berkeley, California, January 2013
150. [Keynote] “The Geometry and Analysis of Biological Machines”, Advances in Computational Mechanics,
     Celebrating the 70th Birthday of Thomas J.R. Hughes, Febrauary 2013
151. “Modeling Analysis and Validation of Molecular Interactions from X-ray and Electron Microscopy”,
     Mathematical Challenges in Biomolecular/Biomedical Imaging and Visualization Workshop, Mathematical
     Biosciences Institute, Ohio State University, February, 2013
152. [Keynote] “Data Enabled Molecular Modeling, Uncertainty Quantification and Visualization,” 2013 NSF
     CyberBridges Workshop, July 2013
153. [Keynote] “Multi-domain Meshing Challenges for Scalable Biophysical Simulations,” 22nd International Meshing
     Roundtable Conference, October 2013
154. Invited Distinguished Speaker, “Multi-domain Meshing Challenges for Scalable Biophysical Simulations,” Barr
     Systems Distinguished Lecture Series, University of Florida, Gainesville, Florida, October 2013
155. Invited Distinguished Speaker, “Automated Prediction of Molecular Assemblies with Quantified Uncertainty,”
     Carnegie Mellon University, November 2013
156. “Automated Prediction of Molecular Assemblies,” 2nd Zing Conference on Protein and RNA Structure Prediction,
     December 2013




                                                                                                                37
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 38 of 41



157. Invited Distinguished Speaker, “Automated Prediction of Molecular Assemblies with Quantified Uncertainty,”
     Colloquium Seminar at the University of Virginia, January 2014
158. “Computational Topology, Geometry, and Analysis for Quantitative Relationships Between Biological Form and
     Function from 3D Electron Microscopy,” MBI-OSU, Analysis and Visualization of Large Collections of Imaging
     Data Workshop, April 2014
159. “Imaging and Modeling in Electron Microscopy—Recent Advances”, Banff International Research Station,
     Workshop, May 2014
160. “Macro-molecular Map and Model Refinement Techniques for Electron Microscopy”, Workshop on Imaging and
     Modeling in Electron Microscopy: Recent Advances, Banff International Research Station for Mathematical
     Innovation and Discovery, May 2014
161. [Keynote] Okinawa Institute of Science, Technology Workshop on Quasi-Symm. Assemblies (Jan 2015)
162. [Keynote] “Chemical Imaging and Visualization with Uncertainty Quantification” Computer Methods in
     Biomechanics and Biomedical Engineering Imaging and Visualization, CMBBE (Sep 2015), Montreal, Quebec,
     Canada
163. Invited Banquet talk, “Nature’s Meshes, Models and Simulations”, 24th Intl. Meshing Roundtable IMR 2015,
     Sandia Nat’l Laboratories, The Bullock Texas State History Museum, University of Texas, Austin, Texas, October
     13, 2015
164. Invited Alumni Banquet Lecture, “Computer Science versus Cancer”, Computer Science Alumni, University of
     Texas at Austin, Austin, TX, October 29, 2015
165. “Scalable Global Optimization Problems in Imaging and Geometry Processing”, Workshop for Joint Research
     Exchange between University of Aachen (AICES) and University of Texas (ICES), Aachen, Germany, Nov 5-6,
     2015
166. [Plenary] “Statistical Bio-Modeling for Predictive Medicine”, UT Austin/Portugal CoLab-Advanced Computing
     Research, Innovative Modeling Techniques for Predictive Medicine Workshop, Nov 9-13, 2015, IST, Lisbon,
     Portugal
167. Invited Colloquium Speaker, “Scalable Geometric Optimization with Applications to Prediction of Assemblies”,
     TU Berlin (Technische Universitat Berlin), June 21, 2016, Berlin, Germany
168. “Disk Density Tuning of a Maximal Random Packing”, The International Geometry Summit 2016 (IGS), Solid
     and Physical Modeling (SPM), Technische Universitat Berlin, June 22, 2016, Berlin, Germany
169. “Algebra and Geometry of Reproducing Hilbert Space Kernels” at Banff International Research Station-Casa
     Matematica Oaxaca, Computational Algebra and Geometric Modeling Workshop, Aug 7-12, 2016, Oaxaca,
     Mexico
170. “Reproducing Kernel Hilbert Spaces for Geometry and Material Sciences”, Geometry and Material Sciences
     (GEMS) at Okinawa Institute of Science and Technology, Oct 15-18, 2017, Okinawa, Japan
171. “Modern Computer Science”, Convocation 2016, Indian Institute of Technology Delhi, Nov 2-12, 2017, New
     Delhi, India
172. “Multi-Scale Machine Learning for Bio-Image Processing”, 14th Annual Advanced Imaging Methods (AIM)
     Workshop, Jan 24-27, 2017, Berkeley Cancer Research Laboratory, San Francisco, CA
173. “Multiscale and High Dimensional Techniques for Time Data Analysis”, First Annual Tissue and
     Microenvironment (TIME) Day at the University of Illinois at Urbana-Champaign, May 15, 2017, Urbana, IL
174. “Sampling and Optimization in Infrared Spectroscopy”, Multiscale and High-Dimensional Problems Conference,
     March 26-April 2, 2017, Oberwolfach, Germany
175. “Sampling and Optimization for High Dimensional Big Data”, Dagstuhl Seminar on Geometric Modelling,
     Interoperability and New Challenges, May 28-June 2, 2017, Schloss Dagstuhl , Saarbrucken, Germany
176. “Sampling and Optimization for High Dimensional Big Data”, INRIA Institut National De Recherche En
     Informatique Et En Automatique, June 2-9, 2017, Nice, France
177. “Optimized Polygonal Meshes for Quadratic Serendipity Finite Elements”, ADMOS 2017 Adaptive Meshing
     Methods and Applications Mini-symposium, June 25-29, 2017, Verbania, Italy
178. “The Holy Grail for Interactive Simulations”, BIRS-CMO Workshop 17w5008, Geometry and Computation for
     Interactive Simulation, Sep 24-29, 2017, Banff International Research Station for Mathematical Innovations and
     Discovery (BIRS) of Casa Matematica Oaxaca (CMO), Oaxaca, Mexico
179. “Mathematics of Hetereogeneous Cryo-EM”, BIRS-CMO Workshop 17w5055, Mathematical Advances in
     Electron Microscopy, Oct 15-20, 2017, Banff International Research Station for Mathematical Innovations and
     Discovery (BIRS) of Casa Matematica Oaxaca (CMO), Oaxaca, Mexico
180. [Distinguished Speaker], “Classification Problems with FTIR”, Berlin International Graduate School in Model and
     Simulation based Research (BIMoS), Technische Universitat Berlin, Germany.


                                                                                                                 38
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 39 of 41



181. “The Promise of Infrared Spectroscopy”, ICMLDS 2017 (International Conference on Machine Learning and Data
     Science), Dec 14-15, 2017, Bennett University Campus in Greater Noida, Delhi, India
182. “The Promise of Infrared Spectroscopy” National Conference on Computational Vision, Pattern Recognition,
     Image Processing and Graphics, December 16-20, 2017, Delhi, India
183. “Learning Models with Data using Optimization” Models & Data, February 22-23, 2018, Columbia, South
     Carolina
184. “Promise of Infrared Imaging” University of Tokyo, February 27-March 3, 2018, Tokyo, Japan
185. “The Promise of Machine Learning for Infrared Spectroscopy”, TIME Workshop. University of Illinois at Urbana-
     Champaign, March 30, 2018, Urbana-Champaign, Illinois
186. “Sampling Conditions for Conforming Voronoi Meshing by the Vorocrust Algorithm” Symposium on
     Computational Geometry (SOCG 2018), June 2018, Budapest, Hungary
187. “Sparse G1 Spline Manifold and Salient Feature Map Approximation with Topological Accuracy” Curves and
     Surfaces, June 27-July 2, 2018, Arcachon, France
188. Texas Imaging Symposium, October 30, 2018, The University of Texas, Austin, Texas
189. [Keynote] “Making the Invisible Visible” ChinaGraph, November 9-11, 2018, Guangzhou, China
190. “Deep Learning for Infrared Spectroscopy” Colloquium, Tsinghua University, Beijing, China, Nov 13, 2018
191. “Deep Learning for Infrared Spectroscopy” Colloquium, Peking University, Beijing, China, Nov 14, 2018
192. “Mathematics of Infrared Spectroscopy”, Colloquium, Academia Sinica, Beijing, China, Nov 15, 2018
193. [Keynote] “Unsupervised Super Resolution Hyperspectral Imaging” International Conference on Machine
     Learning and Data Science (ICML & DS 2018), December 21-22, 2018, Hyderbad, India
194. Invited Speaker, Cryo-EM Workshop, August 8-9, 2018, New York, New York.
195. Invited Speaker, “Spatio-Spectral Tensor Super-resolution” New York University, NY, January 24, 2019
196. Invited Speaker, “Spatio-Spectral Tensor Super-resolution” Stony Brook University, NY, January 25, 2019
197. Invited Speaker “Spatio-Spectral Tensor Super-Resolution with Chemical Priors” SIAM Conference on
     Computational Science and Engineering, February 25–March 1, 2019, Spokane, Washington
198. Invited Talk “Learning to Sample and Sampling to Learn”, Amazon, Seattle, June 8-16, 2019
199. “Computation, Mathematics, and Statistics for Visual Search Applications”, Univeristy of Peking- Beijing, China,
     July, 2019
200. Invited Speaker “Statistical Deep Learning for Automatic 2D and 3D Cytotyping of tumor tissue”. Cold Spring
     Harbor- Asia conference, Shanghai, China, September 4, 2019
201. Invited Colloquial “Learning to Sense, Model. And Predict”. Shanghai Jai Tong University- Shanghai, China,
     September 6, 2019
202. “Learning Koopman Modes for Dynamic Data”, University of Luxembourg, Lusembourg, September 9-13, 2019
203. “Learning Koopman Modes for Dynamic Data”, Georgia Tech at Atlanta, Ga. Sept 17, 18, 2019
204. “Learning Koopman Modes for Dynamic Data” Colloquium talk, NYU Data Sciences, Sept 27, 2019
205. “Learning Koopman Modes for Dynamic Data” Colloquium talk, Princeton University, Sept 30, 2019




                                                                                                                  39
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 40 of 41




                                   Dr. Chandrajit Bajaj - Case List

District Court and ITC Cases:

1. American Video Graphics, L.P. vs. Electronic Arts Inc., et al., 2004-2005

2. Landmark Graphics Corp. and Magic Earth Inc. vs. Seismic Microtechnology, 2006

3. Paradigm Geophysical Corp. vs. Magic Earth, 2006

4. Symbol Technologies vs. Metrologic Inst, 2006-2007, Civil Action No: 2:05-CV-509 (DC)

5. Coopervision, Inc. vs. CIBA Vision Corp., 2008

6. Apple Inc. vs. HTC Inc., 2011-2012

7. K. Menard vs. St. Luke Episcopal/Siemens Healthcare Diagnostics, 2013

8. Transcenic Inc. vs. Google, et al., 2012 – 2015

9. Amazon vs. Hand Held Products Inc, 2013 – 2015. (Testimony at Trial)

10. Transcenic Inc. vs. Nokia, 2016 - 2017

11. Capital Securities System vs. NCR Corp., et al., 2016

12. Xactware Solutions Inc., and Verisk Analytics, Inc. et al vs Eagleview Technologies Inc.,, Pictometry
    International Corp., vs. 2017 (Testimony at Trial)

13. Ubisoft Inc. and Ubisoft Entertainment SA and Konami Digital Entertainment, Inc and Harmonix Music
    Systems, Inc. and Electronic Arts, Inc. vs. Princeton Digital Image Corporation, 2018 Civil Action No. 13-
    cv-335-LPS-CJB (DC)

14. Opticon Inc. vs Honeywell Inc., HHP Inc., Metrologic Instruments Inc., 2019. No. 337-TA-1165 (ITC)

15. Densys Ltd. v. 3Shape Trios A/S et al., (W.D. Tex. 2020)

16. GPU++, LLC v. Qualcomm Inc, et al., No. 6:19-cv-00474-ADA, 2020 (DC)

17. SpaceTime3D, Inc. v. Samsung Elecs. Co., Ltd., et al., Case No. 2:19-cv-372-JRG (E.D Tex 2020)


IPR Cases:

1. Apple Inc. v. ZII LABS Inc., IPR 2015-00931, Patent 5,835,096 , IPR 2015-00996, Patent 5,831,637, IPR
   2015-00964, Patent 6,111,584

2. Microsoft Corp. v. Bradium Technologies, IPR 2015-01432, Patent 7,139,794

3. Samsung Electronics v. Nvidia Corporation, IPR 2015-01270, Patent 7,038,685, IPR 2015-01198,
   Patent 7,015,913

4. Broadcom+Avago Technologies General v. Sony Corporation, IPR 2015 -00520, Patent 5,870,087




                                                                                                            40
         Case 6:19-cv-00680-ADA Document 43-2 Filed 07/23/20 Page 41 of 41



5. Xactware Solutions Inc. v. Pictometry International, Corp., Eagle View Technologies, Inc., IPR 2016-
   00593, Patent 8,823,732, IPR 2016-00594, Patent 8,542,880, IPR 2016-00589, Patent 8,825,454, IPR
   2016-00590, Patent 8,818,770, IPR 2016-00591, Patent 8,209,152, IPR 2016-00592, Patent 8,542,737

6. Broadcom v. Sony Corporation, IPR 2016 -00xxx, Patent 7,720,294, IPR 2017 -00xxx, Patent 6,982,663,
   Patent 6,744,387

7.   LG Electronics v. AMD, IPR 2017 –00xx, Patent 7,633,506, IPR 2017 –00xx, Patent 7,796,133

8. Align Technology Inc. v. 3Shape A/S, IPR2018–00195, IPR2018–00196, Patent 9,629,551, IPR2018–
   00197, IPR2018–00198, Patent 9,329,675

9. Sony Corporation Inc. and Polycom Inc. v. Realtime Adaptive Streaming LLC, IPR 2018-00xx , Patent
   7,386,046, IPR 2018-00xx , Patent 8,634,462 (RE 46,907), IPR 2018-00xx , Patent 8,929,442, IPR
   2018-00xx , Patent 8,934,535, IPR 2018-00xx , Patent 9,769,477

10. Align Technology Inc. v. 3 Shape A/S, IPR 2019 –00117(-00118), Patent 9,962,244, PGR 2018 –00103
    (-00104), Patent 9,962,244, IPR 2019 –00134 (-00104), Patent 9,299,192, IPR 2019 –00148, Patent
    9,451,873, IPR 2019 –00153, Patent 6,334,853

11. DivX LLC v. Unified Patents LLC, IPR 2019-01379, Patent 8,139,651B2

12. DivX LLC v. Hulu Inc & Netflix Inc, IPR 2020-0052, Patent 8,139,651B2

13. SpaceTime3D, Inc. v. Samsung Elecs. Co., Ltd., et al., IPR 2020 -xxx, Patents: 8810248,
    93024654,9696868




                                                                                                       41
